--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
AGREEMENT OF PURCHASE
AND SALE OF ASSETS


DATED AS OF JULY 22, 2010


BY AND BETWEEN


MUSICIAN’S EXCHANGE, a Nevada corporation,


SPEECHPHONE LLC, a Delaware limited liability company






TABLE OF CONTENTS


ARTICLE 1. Definitions 1
Section 1.1.
Acquired Assets
2
Section 1.2.
Acquired Business
2
Section 1.3.
Acquired Business Balance Sheet
2
Section 1.4.
Acquired Facilities
2
Section 1.5.
Affiliate
2
Section 1.6.
Agreement
2
Section 1.7.
Assumed Liabilities
2
Section 1.8.
Audited Financial Statements
2
Section 1.9.
Auditors
2
Section 1.10.
Business Day
3
Section 1.11.
Closing
3
Section 1.12.
Closing Date
3
Section 1.13.
Closing Time
3
Section 1.14.
Code
3
Section 1.15.
Consideration
3
Section 1.16.
Control
3
Section 1.17.
Counsel to Seller
3
Section 1.18.
Counsel to Purchaser
3
Section 1.19.
Entity
3
Section 1.20.
ERISA
3
Section 1.21.
Exchange Act
3
Section 1.22.
GAAP
3
Section 1.23.
HSR Act
4
Section 1.24.
Inventories
4
Section 1.25.
IRS
4
Section 1.26.
Liabilities
4
Section 1.27.
Local Counsel
4
Section 1.28.
Parent
4
Section 1.29.
Payables
4
Section 1.30.
Prohibited Transaction
4
Section 1.31.
Proprietary Rights
5
Section 1.32.
Purchaser
5
Section 1.33.
Receivables
5
Section 1.34.
Reportable Event
5
Section 1.35.
SEC
5
Section 1.36.
Securities Act
5
Section 1.37.
Seller
5
Section 1.38.
Subsidiary
5
Section 1.39.
Transaction
5
Section 1.40.
Unaudited Financial Statements
5





ARTICLE 2.The Acquisition 6
Section 2.1.
The Acquisition
6
Section 2.2.
Manner of Payment
6
Section 2.3.
Acquired Assets.
6
Section 2.4.
Closing of the Acquisition
7
Section 2.5.
Board of Directors and Officers
7
Section 2.6.
Issuance of the Shares
8
Section 2.7.
Taking of Necessary Action: Further Action
8





ARTICLE 3. Representations and Warranties of Muex. ..8
Section 3.1.
Organization and Qualification
9
Section 3.2.
Capitalization of Muex
9
Section 3.3.
Authority Relative to this Agreement; Recommenda­tion
10
Section 3.4.
SEC Reports; Financial Statements
10
Section 3.5.
Information Supplied
11
Section 3.6.
Consents and Approvals; No Violations
11
Section 3.7.
No Default
11
Section 3.8
No Undisclosed Liabilities; Absence of Changes
12
Section 3.9.
Litigation
12
Section 3.10.
Compliance with Applicable Law
12
Section 3.11.
Employee Benefit Plans; Labor Matters
13
Section 3.12.
Environmental Laws and Regulations
14
Section 3.13.
Tax Matters
14
Section 3.14.
Title to Property
15
Section 3.15.
Intellectual Property
15
Section 3.16.
Insurance
16
Section 3.17.
Vote Required
16
Section 3.18.
Affiliates
16
Section 3.19.
Certain Business Practices
16
Section 3.20.
Insider Interests
16
Section 3.21.
Opinion of Financial Adviser
16
Section 3.22.
Brokers
16
Section 3.23.
Disclosure
16
Section 3.24.
No Existing Discussions
17
Section 3.25.
Material Contracts
17



ARTICLE 4. Representations and Warranties of SpeechPhone 18


Section 4.1.
Organization and Qualification
18
Section 4.2.
Capitalization of SpeechPhone
18
Section 4.3.
Authority to the Agreement: Recommendation
19
Section 4.4.
SEC Reports, Financial Statements
19
Section 4.5.
Information Supplied
19
Section 4.6.
Contents and Approvals, No Violations
19
Section 4.7.
No Default
20
Section 4.8.
No Undisclosed Liabilities: Absence of Changes.
20
Section 4.9.
Litigation
21
Section 4.10.
Compliance with Applicable Law
21
Section 4.11.
Employee Benefit Plans: Labor Matters
21
Section 4.12.
Environmental Laws and Regulations
23
Section 4.13.
Tax Matters
23
Section 4.14.
Title to Property
23
Section 4.15.
Intellectual Property
24
Section 4.16.
Insurance
24
Section 4.17.
Vote Required
24
Section 4.18.
Affiliates
24
Section 4.19.
Certain Business Practices
24
Section 4.20.
Insider Interests
24
Section 4.21.
Opinion of Financial Adviser
25
Section 4.22.
Brokers
25
Section 4.23.
Disclosure
25
Section 4.24.
No Existing Discussions
25
Section 4.25.
Material Contracts
25



ARTICLE 5. Covenants 26


Section 5.1.
Conduct of Business of Muex
26
Section 5.2.
Conduct of Business of SpeechPhone
28
Section 5.3.
Preparation of 8-K
30
Section 5.4.
Other Potential Acquirers
30
Section 5.5.
Meetings of SpeechPhone & Muex
30
Section 5.6.
FINRA OTC: BB Listing
30
Section 5.7.
Access to Information
30
Section 5.8.
Additional Agreements: Reasonable Efforts
31
Section 5.9.
Employee Benefits: Stock Option and Employee Purchase Plans
31
Section 5.10.
Public Announcements
31
Section 5.11.
Indemnification
32
Section 5.12.
Notification of Certain Matters
33



ARTICLE 6. Conditions to Consummation of the Acquisition 33


Section 6.1.
Conditions to Each Party’s Obligations to Effect the Acquisition
33
Section 6.2.
Conditions to Obligations of Muex
34
Section 6.3.
Conditions to Obligations of SpeechPhone
35



ARTICLE 7. Termination: Amendment: Waiver 36


Section 7.1.
Termination
36
Section 7.2.
Effect of Termination
37
Section 7.3.
Fees and Expenses
37
Section 7.4.
Amendment
37
Section 7.5.
Extension: Waiver
37



ARTICLE 8. Miscellaneous 37


 
Section 8.1.
Non-survival of Representations and Warranties
37
Section 8.2.
Entire Agreement: Assignment
38
Section 8.3.
Validity
38
Section 8.4.
Notices
38
Section 8.5.
Governing Law
39
Section 8.6.
Descriptive Headings
39
Section 8.7.
Parties in Interest
39
Section 8.8.
Personal Liability
39
Section 8.9.
Specific Performance
39
Section 8.10.
Counterparts
39
Section 8.11.
Conflict Waiver
39













Signatures
40






 
1

--------------------------------------------------------------------------------

 

AGREEMENT OF PURCHASE
AND SALE OF ASSETS


This Agreement of Purchase and Sale of Assets (this “Agreement”), dated as of
July 22, 2010, is by and between Musician’s Exchange, a Nevada corporation
(“Muex”), and SpeechPhone LLC (“SpeechPhone”), and provides for Muex to acquire
substantially all of the assets of SpeechPhone, subject to the liabilities
assumed in this Agreement by Muex and no other liabilities.


Whereas, Muex desires to acquire, on the terms and subject to the conditions
reflected below, the business of SpeechPhone insofar as the same is conducted
through the use of the Acquired Assets; and


Whereas, SpeechPhone believes that it is desirable and in the best interest of
SpeechPhone that it sell the Acquired Assets to Muex; and


Whereas, the Boards of Directors of Muex, and the Managing Member(s) of
SpeechPhone each have, in light of and subject to the terms and conditions set
forth herein, (i) determined that the Acquisition (as defined below) is fair to
their respective stockholders and members, and in the best interests of such
stockholders and members and (ii) approved the Acquisition in accordance with
this Agreement;


Whereas, this Agreement constitutes the entire, final and complete agreement
between Muex and SpeechPhone and supersedes and replaces all prior or existing
written and oral agreements, between Muex and SpeechPhone with respect to the
subject matter hereof; and


Whereas, Muex and SpeechPhone desire to make certain representations,
warranties, covenants and agreements in connection with the Acquisition and also
to prescribe various conditions to the Acquisition.


Now, therefore, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, Muex and SpeechPhone hereby agree as follows:


ARTICLE I


Definitions


As used in this Agreement, the terms identified in this Article I shall have the
meanings indicated, unless a different and common meaning of the term is clearly
indicated by the context, and variants and derivatives of the following terms
shall have correlative meanings. To the extent that certain of the definitions
set forth below suggest, indicate or express agreements between or among parties
to this Agreement, or contain representations or warranties or covenants of a
party, the parties agree to the same by execution of this Agreement. The parties
to this agreement agree that agreements, representations, warranties, and
covenants expressed in any part or provision of this Agreement shall for all
purposes of this Agreement be treated in the

 
2

--------------------------------------------------------------------------------

 

same manner as other such agreements, representations, warranties, and covenants
contained elsewhere in this Agreement, and the Article or Section of this
Agreement within which such an agreement, representation, warranty, or covenant
appears shall have no separate  meaning or effect on the same.
 
 
Section 1.1.  Acquired Assets: The assets of the seller being acquired by the
Purchaser pursuant to the terms hereof, as identified on Exhibit A hereto, and
all other assets of the Seller, tangible or intangible (including contractual,
warranty, and other rights), the use or value of which is inextricably linked to
the assets so indentified, or which relate to or arise out of transactions of
the Seller involving the assets so identified.


Section 1.2.  Acquired Business: The business conducted by the Seller in which
the Seller utilized the  Acquired Assets, as described on Exhibit A hereto,
commonly known, described, or indentified as unifying access to communications
through one phone number and allowing subscribers to receive calls, pick up
voice mail, read or send email, look up and dial contacts, send a message to a
group and other communications technologies.


Section 1.3.  Acquired Business Balance Sheet: The most recent Balance Sheet
included in the Audited Financial Statements of the Acquired Business.


Section 1.4.  Acquired Facilities: All warehouses, stores, plants, production
facilities, manufacturing facilities, processing facilities, fixtures, and
improvements owned or leased by the Seller or otherwise used by the Seller in
connection with the operation of its business or leased or subleased by the
Seller to others, but only to the extent that the same consist of Acquired
Assets.


Section 1.5.  Affiliate: When used with respect to a person, an “affiliate” of
that person is a person Controlling, Controlled by, or under common control with
that person.


Section 1.6.  Agreement: This Agreement of Purchase and Sale of Assets including
all of its schedules and exhibits and all other documents specifically referred
to in this Agreement that have been or are to be delivered by a party to this
Agreement to another such party in connection with the Transaction or this
Agreement, and including all duly adopted amendments, modifications, and
supplements to or of this Agreement and such schedules, exhibits and other
documents.


Section 1.7.  Assumed Liabilities: The Liabilities of the Seller being assumed
by the Purchaser pursuant to this Agreement, as specifically identified in
Exhibit B to this Agreement, and no other liabilities of the Seller.


Section 1.8.  Audited Financial Statements: The balance sheet, income statement,
statement of stockholders’ equity and statement of cash flows of the Acquired
Business as at December 31, 2008, and for December 31, 2009, in each instance as
reported by the Auditors.


Section 1.9.  Auditors: With respect to the Seller and the Acquired Business,
Mantyla McReynolds, and with respect to the Purchaser, De Joya Griffith &
Company, LLC, in each instance, independent certified public accountants
currently being retained for the purpose of

 
3

--------------------------------------------------------------------------------

 

auditing financial statements of that party. With respect to any report
hereafter issued by Auditors, the term shall mean that firm of independent
certified public accountants of national reputation that the Entity in question
reasonably selects to serve as its auditors.


Section 1.10.  Business Day: Any day that is not a Saturday, Sunday, or a day on
which banks in San Francisco, California, are authorized to close.


Section 1.11.  Closing: The completion of the Transaction, to take place as
described in Article II.


Section 1.12.  Closing Date: The date on which the Closing actually occurs,
which shall be August 11, 2010, unless otherwise agreed by the parties, but
shall not in any event be prior to satisfaction or waiver of the conditions to
Closing set forth in Article VII hereof.


Section 1.13.  Closing Time: The time at which the Closing actually occurs. All
events that are to occur at the Closing Time shall, for all purposes, be deemed
to occur simultaneously, except to the extent, if at all, that a specific order
of occurrence is otherwise described.


Section 1.14.  Code: The Internal Revenue Code of 1986, as amended and in effect
at the time of execution of the Agreement.


Section 1.15.  Consideration: The 10,250,000 shares of the common stock to be
issued by the Purchaser to the Seller at the Closing of the Acquired Assets,
subject to modification and adjustment as provided herein pursuant to the terms
of the Agreement.


Section 1.16.  Control: Generally, the power to direct the management or affairs
of an entity.


Section 1.17.  Counsel to Seller: Donald J. Stoecklein of Stoecklein Law Group.


Section 1.18.  Counsel to Purchaser: Donald J. Stoecklein of Stoecklein Law
Group.


Section 1.19.  Entity: A corporation, partnership, sole proprietorship, joint
venture, or other form of organization formed for the conduct of a business,
whether active or passive.


Section 1.20.  ERISA: The Employee Retirement Income Security Act of 1974, as
amended and in effect at the time of execution of this Agreement.


Section 1.21.  Exchange Act: The Securities Exchange Act of 1934, as amended to
the date as of which any reference thereto is relevant under this Agreement,
including any substitute or replacement statute adopted in place or in lieu
therefor.


Section 1.22.  GAAP: Generally Accepted Accounting Principles, as in effect on
the date of any statement, report or determination that purports to be, or is
required to be, prepared or made in accordance with GAAP. All references herein
to financial statements prepared in

 
4

--------------------------------------------------------------------------------

 



accordance with GAAP shall mean in accordance with GAAP consistently applied
throughout the periods to which reference is made.


Section 1.23.  HSR Act: The Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.


Section 1.24.  Inventories: The stock of raw materials, work-in-process and
finished goods, including but not limited to finished goods purchased for
resale, held by the Seller for manufacturing, assembly, processing, finishing,
sale, or resale to others (including other Subsidiaries or divisions of the
Seller), from time to time in the ordinary course of business of the Seller in
the form in which such inventories then are held or after manufacturing,
assembling, finishing, processing, incorporating with other goods or items,
refining, or the like.


Section 1.25.  IRS: The Internal Revenue Service.


Section 1.26.  Liabilities: At any point in time (the Determination Time), the
obligations of a person or Entity, whether known or unknown, contingent or
absolute, recorded on its books or not, arising or resulting in any way from
facts, events, agreements, obligations or occurrences that existed or transpired
at a prior point in time, or resulted from the passage of time to the
Determination Time, but not including obligations accruing or payable after the
Determination Time to the extent (but only to the extent) that such obligations
(1) arise under previously existing agreements for services, benefits, or other
considerations, and (2) accrue or become payable with respect to services,
benefits, or other considerations received by the person or Entity after the
Determination Time.


Section 1.27.  Local Counsel: Special counsel retained by either Counsel to the
Purchaser or Counsel to the Seller, as the case may be, to advise as to certain
matters of state law or local law in states or localities in which Counsel to
the Purchaser, or Counsel to the Seller, as the case may be, desires such Local
Counsel. In all instances due care shall be exercised in the selection of Local
Counsel.


Section 1.28.  Parent: With respect to any corporation, partnership, or joint
venture or other entity, an Entity of which that Entity is, directly or
indirectly through one or more Parents, a Subsidiary.


Section 1.29.  Payables: Liabilities of a party arising from the borrowing of
money or the incurring of obligations for merchandise or goods purchased.


Section 1.30.  Prohibited Transaction: A “prohibited transaction,” as defined in
ERISA Section 406 or Section 4975(c) of the Code, or, in either case, successor
provisions to such provisions adopted by amendments to ERISA or the Code, as the
case may be, and including, in each case, other provisions of ERISA, of the Code
or other law, and regulations adopted under ERISA or the Code or such other law,
modifying, amending, interpreting, or otherwise affecting the application of
such provisions, either in general or as applied to the nature or circumstances
of a particular Entity that is a party to, or is affected by or is involved in
the Transaction and with

 
5

--------------------------------------------------------------------------------

 



respect to which Entity the use of the term in this Agreement, or in the
particular location in this Agreement, is relevant.


Section 1.31. Proprietary Rights: Trade Secrets, copyrights, patents,
trademarks, service marks, customer lists, and all other similar types of
intangible property developed, created or owned by the Seller, or used by the
Seller in connection with its business, whether or not the same are entitled to
legal protection.


Section 1.32. Purchaser: Musician’s Exchange, a Nevada corporation which, under
the terms of this Agreement is acquiring the Assets of the Seller.


Section 1.33.  Receivables: Accounts Receivable, notes receivable, and other
obligations appearing as assets on the books of the Seller, and customarily
reflected as assets in balance sheets of entities prepared in accordance with
GAAP, indicating moneys owed to the entity.


Section 1.34.  Reportable Event: A “reportable event,” as defined in Section
4043(b) of ERISA or successor provisions to such provision adopted by amendments
to ERISA and including other provisions of ERISA or of other law, and
regulations adopted under ERISA or other such law, modifying, amending,
interpreting, or otherwise affecting the application of such provision, either
in general or as applied to the nature or circumstances of a particular Entity
that is a party to, or is affected by or is involved in the Transaction and with
respect to which Entity the use of the term in this Agreement, or in the
particular location in the Agreement, is relevant.


Section 1.35.  SEC: The Securities and Exchange Commission.


Section 1.36.  Securities Act: The Securities Act of 1933, as amended to the
date as of which any reference thereto is relevant to this Agreement, including
any substitute or replacement statute adopted in place or in lieu therof.


Section 1.37.  Seller: SpeechPhone LLC, a Delaware limited liability company, as
the seller of the Acquired Assets.


Section 1.38.  Subsidiary: With respect to any Entity, another Entity of which
fifty percent (50%) or more of the effective voting power, or the effective
power to elect a majority of the Board of Directors or similar governing body,
or fifty percent (50%) or more of the true equity interest, is owned by such
first Entity, directly or indirectly.


Sectiuon 1.39.  Transaction: The Sale of the Acquired Assets, subject to the
Assumed Liabilities, for the Consideration as contemplated by, and subject to
the terms of, this Agreement.


Section 1.40.  Unaudited Financial Statements: The balance sheet, income
statement, statement of shareholders’ equity, and statement of cash flows or, in
each instance, equivalent statements as commonly prepared, as at March 31, 2010,
and for the three months then ended for the Acquired Business with comparable
statements for the similar period of the prior fiscal year.



 
6

--------------------------------------------------------------------------------

 





ARTICLE II


The Acquisition


Section 2.1. The Acquisition. On the Closing Date, and at the Closing Time,
subject in all instances to each of the terms, conditions, provisions and
limitations contained in this Agreement, SpeechPhone shall sell, transfer,
convey, and assign to Muex, by instruments satisfactory in form and substance to
Muex and its counsel, and subject to the Assumed Liabilities, and only those
Liabilities and no others, in exchange for the consideration. SpeechPhone
represents that the assets included on Exhibit A hereto are all the assets
reasonably necessary for the conduct of the Acquired Business in the ordinary
course in the same manner as that in which such business has been conducted in
the immediate past, including, without limitation, all Proprietary Rights of
SpeechPhone so used in the ordinary conduct of the Acquired Business and all
contract, warranty, and other intangible rights relating to or arising out of
such Acquired Business. Neither Muex nor any of its Affiliates is assuming,
becoming liable for, agreeing to discharge or in any manner becoming in any way
responsible for any of the Liabilities of SpeechPhone other than those expressly
identified on Exhibit C and accepted by Muex in this Section 2.1.


Section 2.2. Manner of Payment. Payment of the Consideration by Muex shall be
made by the issuance of Ten Million Two Hundred Fifty Thousand (10,250,000)
restricted common shares, $0.001 par value, of Muex, (the “Shares”) concurrent
with Closing.


Section 2.3. Acquired Assets. The Acquired Assets shall consist of the assets of
SpeechPhone for the Business at the Closing (excluding the Excluded Assets),
including, without limitation, the following:


(a)  
Fixtures and Equipment. All of SpeechPhone’s furniture, fixtures, machinery,
equipment, apparatus, supplies and all other tangible personal property of every
kind and description insofar as any of the foregoing is used in or relates to
the Business.



(b)  
Licenses and Permits. All right, title and interest of SpeechPhone in, to and
under all Licenses, permits, authorizations and other rights of every kind and
character relating to the Business under any federal, state, or local statute,
ordinance or regulation.



(c)  
Intangible Assets. All right, title and interest of SpeechPhone in, to and under
all trademarks, pending trademark applications, technology, know-how, data,
domain registrations, copyrights, tradenames, servicemarks, licenses, patents,
patents pending, covenants by others not to compete, rights and privileges used
in the Business and the goodwill associated with the Business in connection with
which the marks are used.



(d)  
Goodwill. The goodwill and going concern value of SpeechPhone’s interest in the
Business.


 
7

--------------------------------------------------------------------------------

 



(e)  
Inventories. All of SpeechPhone’s inventories insofar as they relate to the
Business, including, without limitation, all phone equipment, computers,
servers, software, products and other goods held for resale in connection with
the Business.



(f)  
Accounts. All accounts receivable of the Business in respect of goods sold or
leased or services rendered and all other rights of SpeechPhone to payments in
connection with the Business, including without limitation those which are not
evidenced by instruments or invoices, whether or not they have been earned by
performance or have been written off or reserved against as a bad debt or
doubtful account; together with all instruments and all documents of title
representing any of the foregoing, all rights in any merchandise or goods which
any of the same represent, and all rights, title, security and guaranties in
favor of SpeechPhone with respect to any of the foregoing.



(g)  
Books and Records. All of SpeechPhone’s Books and Records used by SpeechPhone in
the Business.



(h)  
Name. The name “SpeechPhone” and variations thereupon.



(i)  
Prepaid Expenses, Cash, Insurance. All prepaid expenses and deposits relating to
the Assets and all cash of SpeechPhone to the extent set forth on the Closing
Balance Sheet, and all rights and benefits provided under all insurance
policies.



(j)  
Taxes. As of the Closing, or as promptly as practicable following the Closing,
but in no event later than August 30, 2010, the personal property taxes, any
other ad valorem taxes, local business or other license fee or taxes, merchants
association dues and other similar periodic chargers, in each case relating to
the Business or the Acquired Assets, shall be assumed by Muex effective as of
the Closing.





Section 2.4. Closing of the Acquisition. The closing of the Acquisition (the
“Closing”) will take place on August 11, 2010 upon satisfaction of the
conditions set forth in Article 6 (the “Closing Date”), at the offices of
SpeechPhone, LLC Suite 100, 2 South Pointe Drive Lake Forest, CA 92630 , unless
another time, date or place is agreed to in writing by the parties hereto.


Section 2.5. Board of Directors and Officers.


 Board of Directors of Muex. At or prior to the Closing, each of SpeechPhone and
Muex agrees to take such action as is necessary (i) to cause the number of
directors comprising the full Board of Directors of Muex to be one (1) person
and (ii) to cause Michael D. Metcalf (the “SpeechPhone Designee”) to be elected
as a director of Muex. If the SpeechPhone Designee shall decline or be unable to
serve as a director prior to the Closing, SpeechPhone shall nominate another
person to serve in such person’s stead, which such person shall be subject to
approval of the other party. From and after the Closing, and until successors
are duly elected or appointed and qualified in accordance with applicable law,
Michael D. Metcalf shall be Chief Executive Officer, President, Secretary and
Treasurer of Muex. Additionally, prior to the Closing, Daniel

 
8

--------------------------------------------------------------------------------

 

Van Ness (“Van Ness”), the existing Chief Executive Officer, and director of
Muex, and any other officer of Muex, shall resign effective upon the Closing,
and pursuant to the terms of the termination agreement (“Termination Agreement”)
between Van Ness and Muex.


Section 2.6. Issuance of the Shares.


(a) At the Closing, Muex shall issue Ten Million Two Hundred Fifty Thousand
(10,250,000) restricted common shares, $0.001 par value, of Muex, to
SpeechPhone, which shares shall remain in the legal name of and in possession of
SpeechPhone for a period of time, not less than 12 months from the date of
closing.


(b)  SpeechPhone hereby acknowledges that (i) the Muex Shares have not been and
will not be registered under the Securities Act of 1933 (“1933 Act”) or under
the securities laws of any state and, therefore, the Muex Shares cannot be
resold unless they are subsequently registered under said laws or exemptions
from such registrations as are available; and (ii) the transferability of the
Shares is restricted and that a legend shall be placed on the certificates
representing the securities substantially to the following effect:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”). THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
WITH RESPECT TO SUCH SHARES, OR AN OPINION SATISFACTORY TO THE ISSUER AND ITS
COUNSEL TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.




Section 2.7. Taking of Necessary Action; Further Action. If, at any time after
the Closing, SpeechPhone or Muex reasonably determines that any deeds,
assignments, or instruments or confirmations of transfer are necessary or
desirable to carry out the purposes of this Agreement and to vest Muex with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of SpeechPhone, the officers and directors of Muex and
SpeechPhone are fully authorized in the name of their respective corporations or
otherwise to take, and will take, all such lawful and necessary or desirable
action.


ARTICLE 3


Representations and Warranties of Muex


Except as set forth on the Disclosure Schedule delivered by Muex to SpeechPhone
(the “Muex Disclosure Schedule”), Muex hereby represent and warrant to
SpeechPhone as follows:
 
 
ection 3.1. Organization and Qualification.

 
9

--------------------------------------------------------------------------------

 



(a) Muex is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and each has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted, except where the failure to be so
organized, existing and in good standing or to have such power and authority
would not have a Material Adverse Effect (as defined below) on Muex. When used
in connection with Muex, the term “Material Adverse Effect” means any change or
effect (i) that is or is reasonably likely to be materially adverse to the
business, results of operations, condition (financial or otherwise) or prospects
of Muex, other than any change or effect arising out of general economic
conditions unrelated to any business in which Muex is engaged, or (ii) that may
impair the ability of Muex to perform its obligations hereunder or to consummate
the transactions contemplated hereby.


(b) Muex has heretofore delivered to SpeechPhone accurate and complete copies of
the Articles of Incorporation and Bylaws (or similar governing documents), as
currently in effect, of Muex. Except as set forth on Schedule 3.1 of the Muex
Disclosure Schedule, Muex is duly qualified or licensed and in good standing to
do business in each jurisdiction in which the property owned, leased or operated
by it or the nature of the business conducted by it makes such qualification or
licensing necessary, except in such jurisdictions where the failure to be so
duly qualified or licensed and in good standing would not have a Material
Adverse Effect on Muex.


Section 3.2. Capitalization of Muex.


(a) The authorized capital stock of Muex consists of: (i) One Hundred Million
(100,000,000) Muex Common Shares, par value $0.001 per share, of which, as of
June 15, 2010, approximately 14,500,000 Muex Shares were issued and outstanding;
and (ii) Ten Million (10,000,000) Muex Preferred Shares, par value $0.001 per
share, were authorized, of which no Preferred Shares were issued. All of the
outstanding Muex Shares have been duly authorized and validly issued, and are
fully paid, non-assessable and free of preemptive rights. Except as set forth
herein, as of the date hereof, there are no outstanding (i) shares of capital
stock or other voting securities of Muex, (ii) securities of Muex convertible
into or exchangeable for shares of capital stock or voting securities of Muex,
(iii) options or other rights to acquire from Muex and, except as described in
the Muex SEC Reports (as defined below), no obligations of Muex to issue any
capital stock, voting securities or securities convertible into or exchangeable
for capital stock or voting securities of Muex, and (iv) equity equivalents,
interests in the ownership or earnings of Muex or other similar rights
(collectively, “Muex Securities”). As of the date hereof, except as set forth on
Schedule 3.2(a) of the Muex Disclosure Schedule there are no outstanding
obligations of Muex or its subsidiaries to repurchase, redeem or otherwise
acquire any Muex Securities or stockholder agreements, voting trusts or other
agreements or understandings to which Muex is a party or by which it is bound
relating to the voting or registration of any shares of capital stock of Muex.
For purposes of this Agreement, ‘‘Lien” means, with respect to any asset
(including, without limitation, any security) any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.


(b) The Muex Shares constitute the only class of equity securities of Muex
registered under the Exchange Act.

 
10

--------------------------------------------------------------------------------

 



(c) Muex does not own directly or indirectly more than fifty percent (50%) of
the outstanding voting securities or interests (including membership interests)
of any entity, other than as specifically disclosed in the disclosure documents.


Section 3.3. Authority Relative to this Agreement; Recommendation.


Muex has all necessary corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly and validly authorized by the Board of
Directors of Muex (the “Muex Board”) and no other corporate proceedings on the
part of Muex are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Muex and constitutes a valid, legal and binding
agreement of Muex, enforceable against Muex in accordance with its terms.




Section 3.4. SEC Reports; Financial Statements.


(a) Muex has filed all required forms, reports and documents with the Securities
and Exchange Commission (the “SEC”) from the Company’s inception through the
period ended March 31, 2010, each of which has complied in all material respects
with all applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the Exchange Act (and the rules and regulations
promulgated thereunder, respectively), each as in effect on the dates such
forms, reports and documents were filed. Muex has heretofore delivered or
promptly will deliver prior to the Effective Date to SpeechPhone, in the form
filed with the SEC (including any amendments thereto but excluding any
exhibits), (i) its Annual Report on Form 10-K for the year ended December 31,
2008 and December 31, 2009, (ii) its Quarterly Reports on Form 10-Q for the
period ended March 31, 2009, June 30, 2009, and September 30, 2009, and March
31, 2010, (iii) all definitive proxy statements, relating to Muex’s meetings of
stockholders (whether annual or special) held since December 31, 2008, if any,
and (iv) all other reports or registration statements filed by Muex with the SEC
since December 31, 2008.  None of such Muex SEC Reports, including, without
limitation, any financial statements or schedules included or incorporated by
reference therein, contained, when filed, any untrue statement of a material
fact or omitted to state a material fact required to be stated or incorporated
by reference therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
audited financial statements of Muex included in the Muex SEC Reports fairly
present, in conformity with generally accepted accounting principles applied on
a consistent basis (except as may be indicated in the notes thereto), the
financial position of Muex as of the dates thereof and its results of operations
and changes in financial position for the periods then ended. All material
agreements, contracts and other documents required to be filed as exhibits to
any of the Muex SEC Reports have been so filed.


(b) Muex has heretofore made available or promptly will make available to
SpeechPhone a complete and correct copy of any amendments or modifications which
are required to be filed with the SEC but have not yet been filed with the SEC,
to agreements, documents or other

 
11

--------------------------------------------------------------------------------

 



instruments which previously had been filed by Muex with the SEC pursuant to the
Exchange Act.


Section 3.5. Information Supplied. None of the information supplied or to be
supplied by Muex for inclusion or incorporation by reference in connection with
the Acquisition will at the date filed with the SEC and made available to
stockholders of Muex, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.


Section 3.6. Consents and Approvals; No Violations. Except for filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, the Hart-Scott-Rodino Antitrust Improvements Act of
1916, as amended (the ‘‘HSR Act’’), the rules of the Financial Industry
Regulatory Authority (“FINRA”), and as set forth on Schedule 3.6 of the Muex
Disclosure Schedule no filing with or notice to, and no permit, authorization,
consent or approval of, any court or tribunal or administrative, governmental or
regulatory body, agency or authority (a “Governmental Entity”) is necessary for
the execution and delivery by Muex of this Agreement or the consummation by Muex
of the transactions contemplated hereby, except where the failure to obtain such
permits, authorizations, consents or approvals or to make such filings or give
such notice would not have a Material Adverse Effect on Muex.


Except as set forth in Section 3.6 of the Muex Disclosure Schedule, neither the
execution, delivery and performance of this Agreement by Muex nor the
consummation by Muex of the transactions contemplated hereby will (i) conflict
with or result in any breach of any provision of the respective Articles of
Incorporation or Bylaws (or similar governing documents) of Muex, (ii) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration or Lien) under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which Muex is a party or by which
any of its properties or assets may be bound, or (iii) violate any order, writ,
injunction, decree, law, statute, rule or regulation applicable to Muex or any
of its properties or assets, except in the case of (ii) or (iii) for violations,
breaches or defaults which would not have a Material Adverse Effect on Muex.


Section 3.7. No Default. Except as set forth in Section 3.7 of the Muex
Disclosure Schedule, Muex is not in breach, default or violation (and no event
has occurred which with notice or the lapse of time or both would constitute a
breach, default or violation) of any term, condition or provision of (i) its
Articles of Incorporation or Bylaws (or similar governing documents), (ii) any
note, bond, mortgage, indenture, lease, license, contract, agreement or other
instrument or obligation to which Muex is now a party or by which any of its
respective properties or assets may be bound or (iii) any order, writ,
injunction, decree, law, statute, rule or regulation applicable to Muex or any
of its respective properties or assets, except in the case of (ii) or (iii) for
violations, breaches or defaults that would not have a Material Adverse Effect
on Muex. Except as set forth in Section 3.7 of the Muex Disclosure Schedule,
each note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to

 
12

--------------------------------------------------------------------------------

 

which Muex is now a party or by which its respective properties or assets may be
bound that is material to Muex and that has not expired is in full force and
effect and is not subject to any material default thereunder of which Muex is
aware by any party obligated to Muex thereunder.


Section 3.8. No Undisclosed Liabilities; Absence of Changes. Except as set forth
in Section 3.8 of the Muex Disclosure Schedule and except as and to the extent
publicly disclosed by Muex in the Muex SEC Reports, as of December 31, 2009,
Muex does not have any liabilities or obligations of any nature, whether or not
accrued, contingent or otherwise, that would be required by generally accepted
accounting principles to be reflected on a balance sheet of Muex (including the
notes thereto) or which would have a Material Adverse Effect on Muex. Except as
publicly disclosed by Muex, since March 31, 2010, Muex has not incurred any
liabilities of any nature, whether or not accrued, contingent or otherwise,
which could reasonably be expected to have, and there have been no events,
changes or effects with respect to Muex having or which reasonably could be
expected to have, a Material Adverse Effect on Muex. Except as and to the extent
publicly disclosed by Muex in the Muex SEC Reports and except as set forth in
Section 3.8 of the Muex Disclosure Schedule, since March 31, 2010, there has not
been (i) any material change by Muex in its accounting methods, principles or
practices (other than as required after the date hereof by concurrent changes in
generally accepted accounting principles), (ii) any revaluation by Muex of any
of its assets having a Material Adverse Effect on Muex, including, without
limitation, any write-down of the value of any assets other than in the ordinary
course of business or (iii) any other action or event that would have required
the consent of any other party hereto pursuant to Section 6.1 of this Agreement
had such action or event occurred after the date of this Agreement.


Section 3.9. Litigation. Except as publicly disclosed by Muex in the Muex SEC
Reports, there is no suit, claim, action, proceeding or investigation pending
or, to the knowledge of Muex, threatened against Muex or any of its subsidiaries
or any of their respective properties or assets before any Governmental Entity
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect on Muex or could reasonably be expected to prevent or
delay the consummation of the transactions contemplated by this Agreement.
Except as publicly disclosed by Muex in the Muex SEC Reports, Muex is not
subject to any outstanding order, writ, injunction or decree which, insofar as
can be reasonably foreseen in the future, could reasonably be expected to have a
Material Adverse Effect on Muex or could reasonably be expected to prevent or
delay the consummation of the transactions contemplated hereby.


Section 3.10. Compliance with Applicable Law. Except as publicly disclosed by
Muex in the Muex SEC Reports, Muex hold all permits, licenses, variances,
exemptions, orders and approvals of all Governmental Entities necessary for the
lawful conduct of their respective businesses (the “Muex Permits”), except for
failures to hold such permits, licenses, variances, exemptions, orders and
approvals which would not have a Material Adverse Effect on Muex. Except as
publicly disclosed by Muex in the Muex SEC Reports, Muex is in compliance with
the terms of the Muex Permits, except where the failure to so comply would not
have a Material Adverse Effect on Muex. Except as publicly disclosed by Muex in
the Muex SEC Reports, the business of Muex is not being conducted in violation
of any law, ordinance or regulation of any Governmental Entity except that no
representation or warranty is made in this Section 3.10 with

 
13

--------------------------------------------------------------------------------

 

respect to Environmental Laws (as defined in Section 3.12 below) and except for
violations or possible violations which do not, and, insofar as reasonably can
be foreseen, in the future will not, have a Material Adverse Effect on Muex.
Except as publicly disclosed by Muex in the Muex SEC Reports, no investigation
or review by any Governmental Entity with respect to Muex is pending or, to the
knowledge of Muex, threatened, nor, to the knowledge of Muex, has any
Governmental Entity indicated an intention to conduct the same, other than, in
each case, those which Muex reasonably believes will not have a Material Adverse
Effect on Muex.


Section 3.11. Employee Benefit Plans; Labor Matters.


(a) Except as set forth in Section 3.11(a) of the Muex Disclosure Schedule with
respect to each employee benefit plan, program, policy, arrangement and contract
(including, without limitation, any “employee benefit plan,” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), maintained or contributed to at any time by Muex or any entity
required to be aggregated with Muex pursuant to Section 414 of the Code (each, a
“Muex Employee Plan”), no event has occurred and to the knowledge of Muex, no
condition or set of circumstances exists in connection with which Muex could
reasonably be expected to be subject to any liability which would have a
Material Adverse Effect on Muex.


(b) (i) No Muex Employee Plan is or has been subject to Title IV of ERISA or
Section 412 of the Code; and (ii) each Muex Employee Plan intended to qualify
under Section 401(a) of the Code and each trust intended to qualify under
Section 501(a) of the Code is the subject of a favorable Internal Revenue
Service determination letter, and nothing has occurred which could reasonably be
expected to adversely affect such determination.


(c) Section 3.11(c) of the Muex Disclosure Schedule sets forth a true and
complete list, as of the date of this Agreement, of each person who holds any
Muex Stock Options, together with the number of Muex Shares which are subject to
such option, the date of grant of such option, the extent to which such option
is vested (or will become vested as a result of the Acquisition), the option
price of such option (to the extent determined as of the date hereof), whether
such option is a nonqualified stock option or is intended to qualify as an
incentive stock option within the meaning of Section 422(b) of the Code, and the
expiration date of such option. Section 3.11(c) of the Muex Disclosure Schedule
also sets forth the total number of such incentive stock options and such
nonqualified options. Muex has furnished SpeechPhone with complete copies of the
plans pursuant to which the Muex Stock Options were issued. Other than the
automatic vesting of Muex Stock Options that may occur without any action on the
part of Muex or its officers or directors, Muex has not taken any action that
would result in any Muex Stock Options that are unvested becoming vested in
connection with or as a result of the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby.


(d) Muex has made available to SpeechPhone (i) a description of the terms of
employment and compensation arrangements of all officers of Muex and a copy of
each such agreement currently in effect; (ii) copies of all agreements with
consultants who are individuals obligating Muex to make annual cash payments in
an amount exceeding $5,000; (iii) a schedule listing all officers of Muex who
have executed a non-competition agreement with Muex and a copy of each such
agreement currently in effect; (iv) copies (or descriptions) of all severance

 
14

--------------------------------------------------------------------------------

 

agreements, programs and policies of Muex with or relating to its employees,
except programs and policies required to be maintained by law; and (v) copies of
all plans, programs, agreements and other arrangements of Muex with or relating
to its employees which contain change in control provisions all of which are set
forth in Section 3.11(d) of the Muex Disclosure Schedule.


(e) There shall be no payment, accrual of additional benefits, acceleration of
payments, or vesting in any benefit under any Muex Employee Plan or any
agreement or arrangement disclosed under this Section 3.11 solely by reason of
entering into or in connection with the transactions contemplated by this
Agreement.


(f) There are no controversies pending or, to the knowledge of Muex, threatened,
between Muex and any of their employees, which controversies have or could
reasonably be expected to have a Material Adverse Effect on Muex. Neither Muex
nor any of its subsidiaries is a party to any collective bargaining agreement or
other labor union contract applicable to persons employed by Muex or any of its
subsidiaries (and neither Muex nor any of its subsidiaries has any outstanding
material liability with respect to any terminated collective bargaining
agreement or labor union contract), nor does Muex know of any activities or
proceedings of any labor union to organize any of its or its subsidiaries
employees. Muex has no knowledge of any strike, slowdown, work stoppage, lockout
or threat thereof, by or with respect to any of its employees.


Section 3.12. Environmental Laws and Regulations.


(a) Except as publicly disclosed by Muex in the Muex SEC Reports, (i) Muex is in
material compliance with all applicable federal, state, local and foreign laws
and regulations relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) (collectively, “Environmental Laws”),
except for non-compliance that would not have a Material Adverse Effect on Muex,
which compliance includes, but is not limited to, the possession by Muex of all
material permits and other governmental authorizations required under applicable
Environmental Laws, and compliance with the terms and conditions thereof; (ii)
Muex has not received written notice of, or, to the knowledge of Muex, is the
subject of, any action, cause of action, claim, investigation, demand or notice
by any person or entity alleging liability under or non-compliance with any
Environmental Law (an “Environmental Claim”) that could reasonably be expected
to have a Material Adverse Effect on Muex; and (iii) to the knowledge of Muex,
there are no circumstances that are reasonably likely to prevent or interfere
with such material compliance in the future.


(b) Except as publicly disclosed by Muex, there are no Environmental Claims
which could reasonably be expected to have a Material Adverse Effect on Muex
that are pending or, to the knowledge of Muex, threatened against Muex or, to
the knowledge of Muex, against any person or entity whose liability for any
Environmental Claim Muex has or may have retained or assumed either
contractually or by operation of law.


Section 3.13. Tax Matters.

 
15

--------------------------------------------------------------------------------

 



(a) Except as set forth in Section 3.13 of the Muex Disclosure Schedule: (i)
Muex has filed or has had filed on its behalf in a timely manner (within any
applicable extension periods) with the appropriate Governmental Entity all
income and other material Tax Returns (as defined herein) with respect to Taxes
(as defined herein) of Muex and all Tax Returns were in all material respects
true, complete and correct; (ii) all material Taxes with respect to Muex have
been paid in full or have been provided for in accordance with GAAP on Muex’s
most recent balance sheet which is part of the Muex SEC Documents; (iii) there
are no outstanding agreements or waivers extending the statutory period of
limitations applicable to any federal, state, local or foreign income or other
material Tax Returns required to be filed by or with respect to Muex; (iv) to
the knowledge of Muex none of the Tax Returns of or with respect to Muex is
currently being audited or examined by any Governmental Entity; and (v) no
deficiency for any income or other material Taxes has been assessed with respect
to Muex which has not been abated or paid in full.


(b) For purposes of this Agreement, (i) “Taxes” shall mean all taxes, charges,
fees, levies or other assessments, including, without limitation, income, gross
receipts, sales, use, ad valorem, goods and services, capital, transfer,
franchise, profits, license, withholding, payroll, employment, employer health,
excise, estimated, severance, stamp, occupation, property or other taxes,
customs duties, fees, assessments or charges of any kind whatsoever, together
with any interest and any penalties, additions to tax or additional amounts
imposed by any taxing authority and (ii) “Tax Return” shall mean any report,
return, documents declaration or other information or filing required to be
supplied to any taxing authority or jurisdiction with respect to Taxes.


Section 3.14. Title to Property. Muex has good and defensible title to all of
its properties and assets, free and clear of all liens, charges and encumbrances
except liens for taxes not yet due and payable and such liens or other
imperfections of title, if any, as do not materially detract from the value of
or interfere with the present use of the property affected thereby or which,
individually or in the aggregate, would not have a Material Adverse Effect on
Muex; and, to Muex’s knowledge, all leases pursuant to which Muex leases from
others real or personal property are in good standing, valid and effective in
accordance with their respective terms, and there is not, to the knowledge of
Muex, under any of such leases, any existing material default or event of
default (or event which with the giving of notice or lapse of time, or both,
would constitute a default and in respect of which Muex has not taken adequate
steps to prevent such a default from occurring) except where the lack of such
good standing, validity and effectiveness, or the existence of such default or
event, would not have a Material Adverse Effect on Muex.


Section 3.15. Intellectual Property.


(a) Muex owns, or possesses adequate licenses or other valid rights to use, all
existing United States and foreign patents, trademarks, trade names, service
marks, copyrights, trade secrets and applications therefore that are material to
its business as currently conducted (the “Muex Intellectual Property Rights”).


(b) The validity of the Muex Intellectual Property Rights and the title thereto
of Muex is not being questioned in any litigation to which Muex is a party.

 
16

--------------------------------------------------------------------------------

 



(c) Except as set forth in Section 3.15(c) of the Muex Disclosure Schedule, the
conduct of the business of Muex as now conducted does not, to Muex’s knowledge,
infringe any valid patents, trademarks, trade names, service marks or copyrights
of others. The consummation of the transactions completed hereby will not result
in the loss or impairment of any Muex Intellectual Property Rights.


(d) Muex has taken steps it believes appropriate to protect and maintain its
trade secrets as such, except in cases where Muex has elected to rely on patent
or copyright protection in lieu of trade secret protection.


Section 3.16. Insurance. Muex currently does not maintain general liability and
other business insurance.


Section 3.17. Vote Required. The affirmative vote of the Board of Directors of
Muex are the only votes necessary to approve and adopt this Agreement and the
Acquisition.


Section 3.18. Affiliates. Except for the directors and executive officers of
Muex, each of whom is listed in Section 3.18 of the Muex Disclosure Schedule,
there are no persons who, to the knowledge of Muex, may be deemed to be
affiliates of Muex under Rule 1-02(b) of Regulation S-X of the SEC (the “Muex
Affiliates”).


Section 3.19. Certain Business Practices. None of Muex or any directors,
officers, agents or employees of Muex has (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”), or (iii) made any other unlawful payment.


Section 3.20. Insider Interests. Except as set forth in Section 3.20 of the Muex
Disclosure Schedule, no officer or director of Muex has any interest in any
material property, real or personal, tangible or intangible, including without
limitation, any computer software or Muex Intellectual Property Rights, used in
or pertaining to the business of Muex, except for the ordinary rights of a
stockholder or employee stock option-holder.


Section 3.21. Opinion of Financial Adviser. No financial adviser has been
engaged to assist Muex in reference to this transaction, nor are there any fees
or commissions obligated to any third party.


Section 3.22. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Muex.


Section 3.23. Disclosure. No representation or warranty of Muex in this
Agreement or any certificate, schedule, document or other instrument furnished
or to be furnished to SpeechPhone pursuant hereto or in connection herewith
contains, as of the date of such representation, warranty or instrument, or will
contain any untrue statement of a material fact or,

 
17

--------------------------------------------------------------------------------

 

at the date thereof, omits or will omit to state a material fact necessary to
make any statement herein or therein, in light of the circumstances under which
such statement is or will be made, not misleading.


Section 3.24. No Existing Discussions. As of the date hereof, Muex is not
engaged, directly or indirectly, in any discussions or negotiations with any
other party with respect to any Third Party Acquisition (as defined in Section
5.4).


Section 3.25. Material Contracts.


(a) Muex has delivered or otherwise made available to SpeechPhone true, correct
and complete copies of all contracts and agreements (and all amendments,
modifications and supplements thereto and all side letters to which either Muex
is a party affecting the obligations of any party thereunder) to which either
Muex is a party or by which any of their respective properties or assets are
bound that are, material to the business, properties or assets of Muex taken as
a whole, including, without limitation, to the extent any of the following are,
individually or in the aggregate, material to the business, properties or assets
of Muex taken as a whole, all: (i) employment, product design or development,
personal services, consulting, non-competition, severance, golden parachute or
indemnification contracts (including, without limitation, any contract to which
Muex is a party involving employees of Muex); (ii) licensing, publishing,
merchandising or distribution agreements; (iii) contracts granting rights of
first refusal or first negotiation; (iv) partnership or joint venture
agreements; (v) agreements for the acquisition, sale or lease of material
properties or assets or stock or otherwise entered into since September 30,
2008; (vi) contracts or agreements with any Governmental Entity; and (vii) all
commitments and agreements to enter into any of the foregoing (collectively,
together with any such contracts entered into in accordance with Section 5.1
hereof, the “Muex Contracts”). Muex is not a party to or bound by any severance,
golden parachute or other agreement with any employee or consultant pursuant to
which such person would be entitled to receive any additional compensation or an
accelerated payment of compensation as a result of the consummation of the
transactions contemplated hereby.


(b) Each of the Muex Contracts is valid and enforceable in accordance with its
terms, and there is no default, other than what has been previously disclosed in
Muex’s SEC reports, under any Muex Contract so listed either by Muex or, to the
knowledge of Muex, by any other party thereto, and no event has occurred that
with the lapse of time or the giving of notice or both would constitute a
default thereunder by Muex or, to the knowledge of Muex, any other party, in any
such case in which such default or event could reasonably be expected to have a
Material Adverse Effect on Muex.


(c) No party to any such Muex Contract has given notice to Muex of or made a
claim against Muex with respect to any breach or default thereunder, other than
what has been previously disclosed in Muex’s SEC reports, in any such case in
which such breach or default could reasonably be expected to have a Material
Adverse Effect on Muex.




ARTICLE 4

 
18

--------------------------------------------------------------------------------

 

Representations and Warranties of SpeechPhone


Except as set forth on the Disclosure Schedule delivered by SpeechPhone to Muex
(the “SpeechPhone Disclosure Schedule”), SpeechPhone hereby represents and
warrants to Muex as follows:


Section 4.1. Organization and Qualification.


(a) SpeechPhone is duly organized, validly existing and will be in good standing
under the Delaware Limited Liability Company Act prior to Close, and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted, except where the failure to be so
organized, existing and in good standing or to have such power and authority
would not have a Material Adverse Effect (as defined below) on SpeechPhone. When
used in connection with SpeechPhone, the term “Material Adverse Effect’’ means
any change or effect (i) that is or is reasonably likely to be materially
adverse to the business, results of operations, condition (financial or
otherwise) or prospects of SpeechPhone, taken as a whole, other than any change
or effect arising out of general economic conditions unrelated to any business
in which SpeechPhone is engaged, or (ii) that may impair the ability of
SpeechPhone to consummate the transactions contemplated hereby.


(b) SpeechPhone has heretofore delivered to Muex accurate and complete copies of
the Certificate of Formation and Operating Agreement, and amendments thereto (or
similar governing documents), as currently in effect, of SpeechPhone.
SpeechPhone is duly qualified or licensed and in good standing to do business in
each jurisdiction in which the property owned, leased or operated by it or the
nature of the business conducted by it makes such qualification or licensing
necessary except in such jurisdictions where the failure to be so duly qualified
or licensed and in good standing would not have a Material Adverse Effect on
SpeechPhone.


Section 4.2. Capitalization of SpeechPhone.


(a) As of the date of this Agreement, there are approximately three hundred and
fifty (350) individuals, exact number to be determined in the audited financial
statements, collectively holding one hundred percent (100%) interest of
SpeechPhone. All of the outstanding SpeechPhone Membership Interest have been
duly authorized and validly issued, and are fully paid, non-assessable and free
of preemptive rights.


(b) Except as set forth in Section 4.2(b) of the SpeechPhone Disclosure
Schedule, between June 30, 2010 and the date hereof, no Membership Interests of
SpeechPhone has been issued. Except as set forth in Section 4.2(a) above, as of
the date hereof, there are no outstanding (i) Membership Interests or other
voting securities of SpeechPhone, (ii) securities of SpeechPhone convertible
into or exchangeable for Membership Interests or voting securities of
SpeechPhone, (iii) options or other rights to acquire from SpeechPhone, or
obligations of SpeechPhone to issue, any Membership Interests, voting securities
or securities convertible into or exchangeable for Membership Interests or
voting securities of SpeechPhone, or (iv) equity equivalents, interests in the
ownership or earnings of SpeechPhone or other similar rights

 
19

--------------------------------------------------------------------------------

 



(collectively, “SpeechPhone Securities”). As of the date hereof, there are no
outstanding obligations of SpeechPhone to repurchase, redeem or otherwise
acquire any SpeechPhone Securities. There are no Members agreements, voting
trusts or other agreements or understandings to which SpeechPhone is a party or
by which it is bound relating to the voting or registration of any shares of
Membership Interest of SpeechPhone.


(c) Except as set forth in Section 4.2(c) of the SpeechPhone Disclosure
Schedule, there are no securities of SpeechPhone convertible into or
exchangeable for, no options or other rights to acquire from SpeechPhone, and no
other contract, understanding, arrangement or obligation (whether or not
contingent) providing for the issuance or sale, directly or indirectly, of any
Membership Interest or other ownership interests in, or any other securities of
SpeechPhone.


(d) The SpeechPhone Membership Interests constitute the only class of equity
securities of SpeechPhone.


(e) Except as set forth in Section 4.2(e) of the SpeechPhone Disclosure
Schedule, SpeechPhone does not own directly or indirectly more than fifty
percent (50%) of the outstanding voting securities or interests (including
membership interests) of any entity.


Section 4.3. Authority Relative to this Agreement; Recommendation.


(a) SpeechPhone has all necessary power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
Managing Member(s) of SpeechPhone (the “SpeechPhone Board”), and no other
membership proceedings on the part of SpeechPhone are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby, except, as
referred to in Section 4.17, the approval and adoption of this Agreement by the
Managing Member(s)(s) of SpeechPhone. This Agreement has been duly and validly
executed and delivered by SpeechPhone and constitutes a valid, legal and binding
agreement of SpeechPhone, enforceable against SpeechPhone in accordance with its
terms.


Section 4.4. SEC Reports; Financial Statements. SpeechPhone is not required to
file forms and reports with the SEC, pursuant to the Securities Exchange Act of
1934.


Section 4.5. Information Supplied. None of the information supplied or to be
supplied by SpeechPhone for inclusion or incorporation by reference to the 8-K
will, at the time the 8-K is filed with the SEC and at the time it becomes
effective under the Securities Act, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.


Section 4.6. Consents and Approvals; No Violations. Except as set forth in
Section 4.6 of the SpeechPhone Disclosure Schedule, and for filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, the HSR Act, the rules of FINRA, no filing with or
notice to, and no permit, authorization, consent or approval of, any
Governmental Entity is

 
20

--------------------------------------------------------------------------------

 

necessary for the execution and delivery by SpeechPhone of this Agreement or the
consummation by SpeechPhone of the transactions contemplated hereby, except
where the failure to obtain such permits, authorizations consents or approvals
or to make such filings or give such notice would not have a Material Adverse
Effect on SpeechPhone.


Neither the execution, delivery and performance of this Agreement by SpeechPhone
nor the consummation by SpeechPhone of the transactions contemplated hereby will
(i) conflict with or result in any breach of any provision of the Articles of
Incorporation or Bylaws (or similar governing documents) of SpeechPhone, (ii)
result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
amendment, cancellation or acceleration or Lien) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which SpeechPhone is a
party or by which it or any of its properties or assets may be bound or (iii)
violate any order, writ, injunction, decree, law, statute, rule or regulation
applicable to SpeechPhone or any of its properties or assets, except in the case
of (ii) or (iii) for violations, breaches or defaults which would not have a
Material Adverse Effect on SpeechPhone.


Section 4.7. No Default. SpeechPhone is not in breach, default or violation (and
no event has occurred which with notice or the lapse of time or both would
constitute a breach, default or violation) of any term, condition or provision
of (i) its Articles of Incorporation or Bylaws (or similar governing documents),
(ii) any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which SpeechPhone is now a party or by which
it or any of its properties or assets may be bound or (iii) any order, writ,
injunction, decree, law, statute, rule or regulation applicable to SpeechPhone,
or any of its properties or assets, except in the case of (ii) or (iii) for
violations, breaches or defaults that would not have a Material Adverse Effect
on SpeechPhone. Each note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which SpeechPhone is now a party
or by which it or any of its properties or assets may be bound that is material
to SpeechPhone taken as a whole and that has not expired is in full force and
effect and is not subject to any material default thereunder of which
SpeechPhone is aware by any party obligated to SpeechPhone thereunder.


Section 4.8. No Undisclosed Liabilities; Absence of Changes. Except as and to
the extent disclosed by SpeechPhone, SpeechPhone has not had any liabilities or
obligations of any nature, whether or not accrued, contingent or otherwise, that
would be required by generally accepted accounting principles to be reflected on
a consolidated balance sheet of SpeechPhone (including the notes thereto) or
which would have a Material Adverse Effect on SpeechPhone. Except as disclosed
by SpeechPhone, SpeechPhone has not incurred any liabilities of any nature,
whether or not accrued, contingent or otherwise, which could reasonably be
expected to have, and there have been no events, changes or effects with respect
to SpeechPhone having or which could reasonably be expected to have, a Material
Adverse Effect on SpeechPhone. Except as and to the extent disclosed by
SpeechPhone there has not been (i) any material change by SpeechPhone in its
accounting methods, principles or practices (other than as required after the
date hereof by concurrent changes in generally accepted accounting principles),
(ii) any revaluation by SpeechPhone of any of its assets having a Material
Adverse Effect on SpeechPhone, including, without limitation, any write-down of
the value of any assets other than in the ordinary course of

 
21

--------------------------------------------------------------------------------

 

business or (iii) any other action or event that would have required the consent
of any other party hereto pursuant to Section 4.2 of this Agreement had such
action or event occurred after the date of this Agreement.


Section 4.9. Litigation. Except as set forth in Schedule 4.9 of the SpeechPhone
Disclosure Schedule there is no suit, claim, action, proceeding or investigation
pending or, to the knowledge of SpeechPhone, threatened against SpeechPhone or
any of its properties or assets before any Governmental Entity which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect on SpeechPhone or could reasonably be expected to
prevent or delay the consummation of the transactions contemplated by this
Agreement. Except as disclosed by SpeechPhone, SpeechPhone is not subject to any
outstanding order, writ, injunction or decree which, insofar as can be
reasonably foreseen in the future, could reasonably be expected to have a
Material Adverse Effect on SpeechPhone or could reasonably be expected to
prevent or delay the consummation of the transactions contemplated hereby.


Section 4.10. Compliance with Applicable Law. Except as disclosed by
SpeechPhone, SpeechPhone holds all permits, licenses, variances, exemptions,
orders and approvals of all Governmental Entities necessary for the lawful
conduct of its business (the “SpeechPhone Permits”), except for failures to hold
such permits, licenses, variances, exemptions, orders and approvals which would
not have a Material Adverse Effect on SpeechPhone. Except as disclosed by
SpeechPhone, SpeechPhone is in compliance with the terms of the SpeechPhone
Permits, except where the failure so to comply would not have a Material Adverse
Effect on SpeechPhone. Except as disclosed by SpeechPhone, the businesses of
SpeechPhone is not being conducted in violation of any law, ordinance or
regulation of any Governmental Entity except that no representation or warranty
is made in this Section 4.10 with respect to Environmental Laws and except for
violations or possible violations which do not, and, insofar as reasonably can
be foreseen, in the future will not, have a Material Adverse Effect on
SpeechPhone. Except as disclosed by SpeechPhone no investigation or review by
any Governmental Entity with respect to SpeechPhone is pending or, to the
knowledge of SpeechPhone, threatened, nor, to the knowledge of SpeechPhone, has
any Governmental Entity indicated an intention to conduct the same, other than,
in each case, those which SpeechPhone reasonably believes will not have a
Material Adverse Effect on SpeechPhone.


Section 4.11. Employee Benefit Plans; Labor Matters.


(a) With respect to each employee benefit plan, program, policy, arrangement and
contract (including, without limitation, any “employee benefit plan,” as defined
in Section 4(3) of ERISA), maintained or contributed to at any time by
SpeechPhone or any entity required to be aggregated with SpeechPhone pursuant to
Section 414 of the Code (each, a “SpeechPhone Employee Plan”), no event has
occurred and, to the knowledge of SpeechPhone, no condition or set of
circumstances exists in connection with which SpeechPhone could reasonably be
expected to be subject to any liability which would have a Material Adverse
Effect on SpeechPhone.


(b) (i) No SpeechPhone Employee Plan is or has been subject to Title IV of ERISA
or Section 412 of the Code; and (ii) each SpeechPhone Employee Plan intended to
qualify under Section 401(a) of the Code and each trust intended to qualify
under Section 501(a) of the Code is

 
22

--------------------------------------------------------------------------------

 

the subject of a favorable Internal Revenue Service determination letter, and
nothing has occurred which could reasonably be expected to adversely affect such
determination.


(c) Section 4.11(c) of the SpeechPhone Disclosure Schedule sets forth a true and
complete list, as of the date of this Agreement, of each person who holds any
SpeechPhone Membership Options, together with the number of SpeechPhone
Membership Interests which are subject to such option, the date of grant of such
option, the extent to which such option is vested (or will become vested as a
result of the Acquisition), the option price of such option (to the extent
determined as of the date hereof), whether such option is a nonqualified stock
option or is intended to qualify as an incentive stock option within the meaning
of Section 422(b) of the Code, and the expiration date of such option. Section
4.11(c) of the SpeechPhone Disclosure Schedule also sets forth the total number
of such incentive stock options and such nonqualified options. SpeechPhone has
furnished Muex with complete copies of the plans pursuant to which the
SpeechPhone Membership Options were issued. Other than the automatic vesting of
SpeechPhone Stock Options that may occur without any action on the part of
SpeechPhone or its officers or directors, SpeechPhone has not taken any action
that would result in any SpeechPhone Membership Options that are unvested
becoming vested in connection with or as a result of the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby.


(d) SpeechPhone has made available to Muex (i) a description of the terms of
employment and compensation arrangements of all officers of SpeechPhone and a
copy of each such agreement currently in effect; (ii) copies of all agreements
with consultants who are individuals obligating SpeechPhone to make annual cash
payments in an amount exceeding $20,000; (iii) a schedule listing all officers
of SpeechPhone who have executed a non-competition agreement with SpeechPhone
and a copy of each such agreement currently in effect; (iv) copies (or
descriptions) of all severance agreements, programs and policies of SpeechPhone
with or relating to its employees, except programs and policies required to be
maintained by law; and (v) copies of all plans, programs, agreements and other
arrangements of the SpeechPhone with or relating to its employees which contain
change in control provisions.


(e) Except as disclosed in Section 4.11(e) of the SpeechPhone Disclosure
Schedule, to be tendered at or before closing, there shall be no payment,
accrual of additional benefits, acceleration of payments, or vesting in any
benefit under any SpeechPhone Employee Plan or any agreement or arrangement
disclosed under this Section 4.11 solely by reason of entering into or in
connection with the transactions contemplated by this Agreement.


(f) There are no controversies pending or, to the knowledge of SpeechPhone
threatened, between SpeechPhone and any of its employees, which controversies
have or could reasonably be expected to have a Material Adverse Effect on
SpeechPhone. SpeechPhone is not a party to any collective bargaining agreement
or other labor union contract applicable to persons employed by SpeechPhone (and
SpeechPhone does not have any outstanding material liability with respect to any
terminated collective bargaining agreement or labor union contract), nor does
SpeechPhone know of any activities or proceedings of any labor union to organize
any of its or employees. SpeechPhone has no knowledge of any strike, slowdown,
work stoppage, lockout or threat thereof by or with respect to any of its
employees.

 
23

--------------------------------------------------------------------------------

 

Section 4.12. Environmental Laws and Regulations.


(a) Except as disclosed by SpeechPhone, (i) SpeechPhone is in material
compliance with all Environmental Laws, except for non-compliance that would not
have a Material Adverse Effect on SpeechPhone, which compliance includes, but is
not limited to, the possession by SpeechPhone of all material permits and other
governmental authorizations required under applicable Environmental Laws, and
compliance with the terms and conditions thereof; (ii) SpeechPhone has not
received written notice of, or, to the knowledge of SpeechPhone, is the subject
of, any Environmental Claim that could reasonably be expected to have a Material
Adverse Effect on SpeechPhone; and (iii) to the knowledge of SpeechPhone, there
are no circumstances that are reasonably likely to prevent or interfere with
such material compliance in the future.


(b) Except as disclosed by SpeechPhone, there are no Environmental Claims which
could reasonably be expected to have a Material Adverse Effect on SpeechPhone
that are pending or, to the knowledge of SpeechPhone, threatened against
SpeechPhone or, to the knowledge of SpeechPhone, against any person or entity
whose liability for any Environmental Claim SpeechPhone has or may have retained
or assumed either contractually or by operation of law.


Section 4.13. Tax Matters. Except as set forth in Section 4.13 of the
SpeechPhone Disclosure Schedule: (i) SpeechPhone has filed or has had filed on
its behalf in a timely manner (within any applicable extension periods) with the
appropriate Governmental Entity all income and other material Tax Returns with
respect to Taxes of SpeechPhone and all Tax Returns were in all material
respects true, complete and correct; (ii) all material Taxes with respect to
SpeechPhone have been paid in full or have been provided for in accordance with
GAAP on SpeechPhone’s most recent balance sheet; (iii) there are no outstanding
agreements or waivers extending the statutory period of limitations applicable
to any federal, state, local or foreign income or other material Tax Returns
required to be filed by or with respect to SpeechPhone; (iv) to the knowledge of
SpeechPhone none of the Tax Returns of or with respect to SpeechPhone is
currently being audited or examined by any Governmental Entity; and (v) no
deficiency for any income or other material Taxes has been assessed with respect
to SpeechPhone which has not been abated or paid in full.


Section 4.14. Title to Property. SpeechPhone has good and defensible title to
all of its properties and assets, free and clear of all liens, charges and
encumbrances except liens for taxes not yet due and payable and such liens or
other imperfections of title, if any, as do not materially detract from the
value of or interfere with the present use of the property affected thereby or
which, individually or in the aggregate, would not have a Material Adverse
Effect on SpeechPhone; and, to SpeechPhone’s knowledge, all leases pursuant to
which SpeechPhone leases from others real or personal property are in good
standing, valid and effective in accordance with their respective terms, and
there is not, to the knowledge of SpeechPhone, under any of such leases, any
existing material default or material event of default (or event which with
notice or lapse of time, or both, would constitute a material default and in
respect of which SpeechPhone has not taken adequate steps to prevent such a
default from occurring) except where the lack of such good standing, validity
and effectiveness, or the existence of such default

 
24

--------------------------------------------------------------------------------

 



or event of default would not have a Material Adverse Effect on SpeechPhone.
Both parties are aware of the outstanding leases to Xerox, Dell and HP as listed
in Exhibit B.


Section 4.15. Intellectual Property.


(a) SpeechPhone owns, or possesses adequate licenses or other valid rights to
use, all existing United States and foreign patents, trademarks, trade names,
services marks, copyrights, trade secrets, and applications therefore that are
material to its business as currently conducted (the “SpeechPhone Intellectual
Property Rights”).


(b) Except as set forth in Section 4.15(b) of the SpeechPhone Disclosure
Schedule the validity of the SpeechPhone Intellectual Property Rights and the
title thereto of SpeechPhone, as the case may be, is not being questioned in any
litigation to which SpeechPhone is a party.


(c) The conduct of the business of SpeechPhone as now conducted does not, to
SpeechPhone’s knowledge, infringe any valid patents, trademarks, trade-names,
service marks or copyrights of others. The consummation of the transactions
contemplated hereby will not result in the loss or impairment of any SpeechPhone
Intellectual Property Rights.


(d) SpeechPhone has taken steps it believes appropriate to protect and maintain
its trade secrets as such, except in cases where SpeechPhone has elected to rely
on patent or copyright protection in lieu of trade secret protection.


Section 4.16. Insurance. SpeechPhone currently does maintain general liability
and other business insurance.


Section 4.17. Vote Required. The affirmative vote of the required votes of the
outstanding SpeechPhone membership units is the only vote of the holders of any
class or series of SpeechPhone’s capital stock necessary to approve and adopt
this Agreement and the Acquisition.


Section 4.18. Affiliates. Except for the directors and executive officers of
SpeechPhone, each of whom is listed in Section 4.18 of the SpeechPhone
Disclosure Schedule, there are no persons who, to the knowledge of SpeechPhone,
may be deemed to be affiliates of SpeechPhone under Rule 1-02(b) of Regulation
S-X of the SEC (the “SpeechPhone Affiliates”).


Section 4.19. Certain Business Practices. None of SpeechPhone, or any of the
SpeechPhone directors, officers, agents or employees has (i) used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the FCPA, or (iii) made any other
unlawful payment.


Section 4.20. Insider Interests. Except as set forth in Section 4.20 of the
SpeechPhone Disclosure Schedule, no officer or director of SpeechPhone has any
interest in any material property, real or personal, tangible or intangible,
including without limitation, any computer

 
25

--------------------------------------------------------------------------------

 

software or SpeechPhone Intellectual Property Rights, used in or pertaining to
the business of SpeechPhone, except for the ordinary rights of a stockholder or
employee stock option holder, and except for the indirect ownership of
intellectual property by MDM Intellectual Property LLC through Michael Metcalf
and the Metcalf Family Trust.


Section 4.21. Opinion of Financial Adviser. No financial adviser has been
engaged to assist SpeechPhone in reference to this transaction, nor are there
any fees or commissions obligated to any third party.


Section 4.22. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of SpeechPhone.


Section 4.23. Disclosure. No representation or warranty of SpeechPhone in this
Agreement or any certificate, schedule, document or other instrument furnished
or to be furnished to Muex pursuant hereto or in connection herewith contains,
as of the date of such representation, warranty or instrument, or will contain
any untrue statement of a material fact or, at the date thereof, omits or will
omit to state a material fact necessary to make any statement herein or therein,
in light of the circumstances under which such statement is or will be made, not
misleading.


Section 4.24. No Existing Discussions. As of the date hereof, SpeechPhone is not
engaged, directly or indirectly, in any discussions or negotiations with any
other party with respect to any Third Party Acquisition (as defined in Section
5.4).


Section 4.25. Material Contracts.


(a) SpeechPhone has delivered or otherwise made available to Muex true, correct
and complete copies of all contracts and agreements (and all amendments,
modifications and supplements thereto and all side letters to which SpeechPhone
is a party affecting the obligations of any party thereunder) to which
SpeechPhone is a party or by which any of its properties or assets are bound
that are, material to the business, properties or assets of SpeechPhone taken as
a whole, including, without limitation, to the extent any of the following are,
individually or in the aggregate, material to the business, properties or assets
of SpeechPhone taken as a whole, all: (i) employment, product design or
development, personal services, consulting, non-competition, severance, golden
parachute or indemnification contracts (including, without limitation, any
contract to which SpeechPhone is a party involving employees of SpeechPhone);
(ii) licensing, publishing, merchandising or distribution agreements; (iii)
contracts granting rights of first refusal or first negotiation; (iv)
partnership or joint venture agreements; (v) agreements for the acquisition,
sale or lease of material properties or assets or stock or otherwise. (vi)
contracts or agreements with any Governmental Entity; and (vii) all commitments
and agreements to enter into any of the foregoing (collectively, together with
any such contracts entered into in accordance with Section 6.2 hereof, the
“SpeechPhone Contracts”). SpeechPhone is not a party to or bound by any
severance, golden parachute or other agreement with any employee or consultant
pursuant to which such person would be entitled to receive any additional

 
26

--------------------------------------------------------------------------------

 



compensation or an accelerated payment of compensation as a result of the
consummation of the transactions contemplated hereby.


(b) Each of the SpeechPhone Contracts is valid and enforceable in accordance
with its terms, and there is no default under any SpeechPhone Contract so listed
either by SpeechPhone or, to the knowledge of SpeechPhone, by any other party
thereto, and no event has occurred that with the lapse of time or the giving of
notice or both would constitute a default thereunder by SpeechPhone or, to the
knowledge of SpeechPhone, any other party, in any such case in which such
default or event could reasonably be expected to have a Material Adverse Effect
on SpeechPhone.


(c) No party to any such SpeechPhone Contract has given notice to SpeechPhone of
or made a claim against SpeechPhone with respect to any breach or default
thereunder, in any such case in which such breach or default could reasonably be
expected to have a Material Adverse Effect on SpeechPhone.


ARTICLE 5


Covenants


Section 5.1. Conduct of Business of Muex. Except as contemplated by this
Agreement or as described in Section 5.1 of the Muex Disclosure Schedule, during
the period from the date hereof to the Closing, Muex will conduct its operations
in the ordinary course of business consistent with past practice and, to the
extent consistent therewith, with no less diligence and effort than would be
applied in the absence of this Agreement, seek to preserve intact its current
business organization, keep available the service of its current officers and
employees and preserve its relationships with customers, suppliers and others
having business dealings with it to the end that goodwill and ongoing businesses
shall be unimpaired at the Closing. Without limiting the generality of the
foregoing, except as otherwise expressly provided in this Agreement or as
described in Section 5.1 of the Muex Disclosure Schedule, prior to the Closing,
Muex will not, without the prior written consent of SpeechPhone:


(a) amend its Articles of Incorporation or Bylaws (or other similar governing
instrument);


(b) amend the terms of any stock of any class or any other securities (except
bank loans) or equity equivalents.


(c) split, combine or reclassify any shares of its capital stock, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, make any
other actual, constructive or deemed distribution in respect of its capital
stock or otherwise make any payments to stockholders in their capacity as such,
or redeem or otherwise acquire any of its securities; except as set forth
herein;


(d) adopt a plan of complete or partial liquidation, dissolution, Acquisition,
consolidation, restructuring, recapitalization or other reorganization of Muex
(other than the Acquisition);

 
27

--------------------------------------------------------------------------------

 



(e) (i) incur or assume any long-term or short-term debt or issue any debt
securities except for borrowings or issuances of letters of credit under
existing lines of credit in the ordinary course of business; (ii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other person; (iii) make
any loans, advances or capital contributions to, or investments in, any other
person; (iv) pledge or otherwise encumber shares of capital stock of Muex; or
(v) mortgage or pledge any of its material assets, tangible or intangible, or
create or suffer to exist any material Lien thereupon (other than tax Liens for
taxes not yet due);


(f) except as may be required by law, enter into, adopt, amend or terminate any
bonus, profit sharing, compensation, severance, termination, stock option, stock
appreciation right, restricted stock, performance unit, stock equivalent, stock
purchase agreement, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreement, trust, plan, fund or other
arrangement for the benefit or welfare of any director, officer or employee in
any manner, or increase in any manner the compensation or fringe benefits of any
director, officer or employee or pay any benefit not required by any plan and
arrangement as in effect as of the date hereof (including, without limitation,
the granting of stock appreciation rights or performance units); provided,
however, that this paragraph (f) shall not prevent Muex from (i) entering into
employment agreements or severance agreements with employees in the ordinary
course of business and consistent with past practice or (ii) increasing annual
compensation and/or providing for or amending bonus arrangements for employees
for fiscal 2010 in the ordinary course of year-end compensation reviews
consistent with past practice and paying bonuses to employees for fiscal 2009 in
amounts previously disclosed to SpeechPhone (to the extent that such
compensation increases and new or amended bonus arrangements do not result in a
material increase in benefits or compensation expense to Muex);


(g) acquire, sell, lease or dispose of any assets in any single transaction or
series of related transactions (other than in the ordinary course of business or
as a result of the Closing Conditions of this Acquisition Agreement that have
been described in the agreement);


(h) except as may be required as a result of a change in law or in generally
accepted accounting principles, change any of the accounting principles or
practices used by it;


(i) revalue in any material respect any of its assets including, without
limitation, writing down the value of inventory or writing off notes or accounts
receivable other than in the ordinary course of business;


(j) (i) acquire (by Acquisition, consolidation, or acquisition of stock or
assets) any corporation, partnership or other business organization or division
thereof or any equity interest therein; (ii) enter into any contract or
agreement other than in the ordinary course of business consistent with past
practice which would be material to Muex; (iii) authorize any new capital
expenditure or expenditures which, individually is in excess of $500 or, in the
aggregate, are in excess of $2,000; provided, however that none of the foregoing
shall limit any capital expenditure required pursuant to existing contracts;

 
28

--------------------------------------------------------------------------------

 



(k) make any tax election or settle or compromise any income tax liability
material to Muex;


(l) settle or compromise any pending or threatened suit, action or claim which
(i) relates to the transactions contemplated hereby beyond those described as
Closing Conditions to this agreement, or (ii) the settlement or compromise of
which could have a Material Adverse Effect on Muex;


(m) commence any material research and development project or terminate any
material research and development project that is currently ongoing, in either
case, except pursuant to the terms of existing contracts or in the ordinary
course of business; or


(n) take, or agree in writing or otherwise to take, any of the actions described
in Sections 5.1(a) through 5.1(m) or any action which would make any of the
representations or warranties of Muex contained in this Agreement untrue or
incorrect.


Section 5.2. Conduct of Business of SpeechPhone. Except as contemplated by this
Agreement or as described in Section 5.2 of the SpeechPhone Disclosure Schedule
during the period from the date hereof to the Closing, SpeechPhone will conduct
its operations in the ordinary course of business consistent with past practice
and, to the extent consistent therewith, with no less diligence and effort than
would be applied in the absence of this Agreement, seek to preserve intact its
current business organization, keep available the service of its current
officers and employees and preserve its relationships with customers, suppliers
and others having business dealings with it to the end that goodwill and ongoing
business shall be unimpaired at the Closing. Without limiting the generality of
the foregoing, except as otherwise expressly provided in this Agreement or as
described in Section 5.2 of the SpeechPhone Disclosure Schedule, or as otherwise
consented to by Muex and its agent, prior to the Closing, SpeechPhone will not,
without the prior written consent of Muex:


(a) amend its Articles of Incorporation or Bylaws (or other similar governing
instrument);


(b) authorize for issuance, issue, sell, deliver or agree or commit to issue,
sell or deliver (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) any stock of any
class or any other securities (except bank loans) or equity equivalents
(including, without limitation, any stock options or stock appreciation rights;


 (c) split, combine or reclassify any shares of its capital stock, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, make any
other actual, constructive or deemed distribution in respect of its capital
stock or otherwise make any payments to stockholders in their capacity as such,
or redeem or otherwise acquire any of its securities;


(d) adopt a plan of complete or partial liquidation, dissolution, Acquisition
consolidation, restructuring, re-capitalization or other reorganization of
SpeechPhone (other than the Acquisition);

 
29

--------------------------------------------------------------------------------

 

(e) (i) incur or assume any long-term or short-term debt or issue any debt
securities except for borrowings or issuances of letters of credit under
existing lines of credit in the ordinary course of business. (ii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other person; (iii) make
any loans, advances or capital contributions to or investments in, any other
person; (iv) pledge or otherwise encumber shares of capital stock of
SpeechPhone; or (v) mortgage or pledge any of its material assets, tangible or
intangible, or create or suffer to exist any material Lien thereupon (other than
tax Liens for taxes not yet due);


(f) except as may be required by law, enter into, adopt, amend or terminate any
bonus, profit sharing, compensation, severance, termination, stock option, stock
appreciation right, restricted stock, performance unit stock equivalent, stock
purchase agreement, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreement, trust, plan, fund or other
arrangement for the benefit or welfare of any director, officer or employee in
any manner, or increase in any manner the compensation or fringe benefits of any
director, officer or employee or pay any benefit not required by any plan and
arrangement as in effect as of the date hereof (including, without limitation,
the granting of stock appreciation rights or performance units); provided,
however, that this paragraph (f) shall not prevent SpeechPhone from (i) entering
into employment agreements or severance agreements with employees in the
ordinary course of business and consistent with past practice or (ii) increasing
annual compensation and/or providing for or amending bonus arrangements for
employees for fiscal 2010 in the ordinary course of year-­end compensation
reviews consistent with past practice and paying bonuses to employees for fiscal
2009 in amounts previously disclosed to Muex (to the extent that such
compensation increases and new or amended bonus arrangements do not result in a
material increase in benefits or compensation expense to SpeechPhone);


(g) acquire, sell, lease or dispose of any assets in any single transaction or
series of related transactions other than in the ordinary course of business;


(h) except as may be required as a result of a change in law or in generally
accepted accounting principles, change any of the accounting principles or
practices used by it;


(i) revalue in any material respect any of its assets, including, without
limitation, writing down the value of inventory or writing off notes or accounts
receivable other than in the ordinary course of business;


(j) (i) acquire (by Acquisition, consolidation, or acquisition of stock or
assets) any corporation, partnership, or other business organization or division
thereof or any equity interest therein; (ii) enter into any contract or
agreement other than in the ordinary course of business consistent with past
practice which would be material to SpeechPhone; (iii) authorize any new capital
expenditure or expenditures which, individually, is in excess of $5,000 or, in
the aggregate, are in excess of $25,000; provided, however that none of the
foregoing shall limit any capital expenditure required pursuant to existing
contracts;

 
30

--------------------------------------------------------------------------------

 



(k) make any tax election or settle or compromise any income tax liability
material to SpeechPhone;


(l) settle or compromise any pending or threatened suit, action or claim which
(i) relates to the transactions contemplated hereby or (ii) the settlement or
compromise of which could have a Material Adverse Effect on SpeechPhone;


(m) commence any material research and development project or terminate any
material research and development project that is currently ongoing, in either
case, except pursuant to the terms of existing contracts or except in the
ordinary course of business; or


(n) take, or agree in writing or otherwise to take, any of the actions described
in Sections 5.2(a) through 5.2(m) or any action which would make any of the
representations or warranties of SpeechPhone contained in this Agreement untrue
or incorrect.


Section 5.3. Preparation of 8-K. SpeechPhone and Muex shall promptly prepare and
file with the SEC a Current Report on Form 8-K within four (4) days of the
Closing of this Agreement disclosing the Acquisition, or such other time as
required by counsel.


Section 5.4. Other Potential Acquirers.


(a) SpeechPhone and Muex, and their respective affiliates, officers, directors,
employees, representatives and agents shall immediately cease any existing
discussions or negotiations, if any, with any parties conducted heretofore with
respect to any Third Party Acquisition.


Section 5.5. Meetings of SpeechPhone & Muex. SpeechPhone shall take all actions
necessary, in accordance with the respective Delaware Limited Liability Company
Act of its respective state, and its respective Certificate of Formation and
Operating Agreement, to duly call, give notice of, convene and hold a meeting of
its members, or receive a written majority consent of its respective members, as
promptly as practicable, if required, to consider and vote upon the adoption and
approval of this Agreement and the transactions contemplated hereby. It is not
anticipated that Muex will require a stockholder meeting for approval of this
Agreement.  It is contemplated that the Acquisition will be effectuated pursuant
to Section 92A.130 of the Nevada Revised Statutes, which specifically provides
that the approval of the Agreement by Muex stockholders is not required to
consummate the transactions contemplated hereby; however in any event, Muex
intends to have a majority consent provided by the majority of shares issued and
outstanding.


Section 5.6. FINRA OTC:BB Listing. The parties shall use all reasonable efforts
to continue to cause the Muex Shares, subject to Rule 144, to continue to be
traded on the Over-the-Counter Bulletin Board.


Section 5.7. Access to Information.


(a) Between the date hereof and the Closing, Muex will give SpeechPhone and its
authorized representatives, and SpeechPhone will give Muex and its authorized
representatives,

 
31

--------------------------------------------------------------------------------

 

reasonable access to all employees, plants, offices, warehouses and other
facilities and to all books and records of itself and its subsidiaries, will
permit the other party to make such inspections as such party may reasonably
require and will cause its officers and those of its subsidiaries to furnish the
other party with such financial and operating data and other information with
respect to the business and properties of itself and its subsidiaries as the
other party may from time to time reasonably request.


(b) Between the date hereof and the Closing, Muex shall make available to
SpeechPhone, and SpeechPhone will make available to Muex, within 25 business
days after the end of each quarter, quarterly statements prepared by such party
(in conformity with its past practices) as of the last day of the period then
ended.


(c) Each of the parties hereto will, to their best efforts, hold and will cause
its consultants and advisers to hold in confidence all documents and information
furnished to it in connection with the transactions contemplated by this
Agreement.


Section 5.8. Additional Agreements, Reasonable Efforts. Subject to the terms and
conditions herein provided, each of the parties hereto agrees to use all
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation, (i)
cooperating in the preparation and filing of the 8-K, any filings that may be
required under the HSR Act, and any amendments to any thereof; (ii) obtaining
consents of all third parties and Governmental Entities necessary, proper or
advisable for the consummation of the transactions contemplated by this
Agreement; (iii) contesting any legal proceeding relating to the Acquisition and
(iv) the execution of any additional instruments necessary to consummate the
transactions contemplated hereby. Subject to the terms and conditions of this
Agreement, SpeechPhone and Muex agree to use all reasonable efforts to cause the
Closing to occur as soon as practicable after the completion of the audits for
SpeechPhone. In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement, the proper officers and
directors of each party hereto shall take all such necessary action.


Section 5.9. Employee Benefits; Stock Option and Employee Purchase Plans. It is
the parties’ present intent to provide after the Closing to employees of
SpeechPhone employee benefit plans (other than stock option or other plans
involving the potential issuance of securities of Muex) which, in the aggregate,
are not less favorable than those currently provided by SpeechPhone.
Notwithstanding the foregoing, nothing contained herein shall be construed as
requiring the parties to continue any specific employee benefit plans.


Section 5.10. Public Announcements. SpeechPhone and Muex will consult with one
another before issuing any press release or otherwise making any public
statements with respect to the transactions contemplated by this Agreement,
including, without limitation, the Acquisition, and shall not issue any such
press release or make any such public statement prior to such consultation,
except as may be required by applicable law or by obligations pursuant to any
quotation requirements with FINRA Over-the-Counter Bulletin Board (OTC:BB) as
determined by SpeechPhone or Muex.

 
32

--------------------------------------------------------------------------------

 

Section 5.11. Indemnification.


(a) To the extent, if any, not provided by an existing right under one of the
parties’ directors and officers liability insurance policies, from and after the
Closing, Muex shall, to the fullest extent permitted by applicable law,
indemnify, defend and hold harmless each person who is now, or has been at any
time prior to the date hereof, or who becomes prior to the Closing, a director,
officer or employee of the parties hereto or any subsidiary thereof (each an
“Indemnified Party” and, collectively, the ‘‘Indemnified Parties”) against all
losses, expenses (including reasonable attorneys’ fees and expenses), claims,
damages or liabilities or, subject to the proviso of the next succeeding
sentence, amounts paid in settlement arising out of actions or omissions
occurring at or prior to the Closing and whether asserted or claimed prior to,
at or after the Closing) that are in whole or in part (i) based on, or arising
out of the fact that such person is or was a director, officer or employee of
such party or a subsidiary of such party or (ii) based on, arising out of or
pertaining to the transactions contemplated by this Agreement. In the event of
any such loss expense, claim, damage or liability (whether or not arising before
the Closing), (i) Muex shall pay the reasonable fees and expenses of counsel
selected by the Indemnified Parties, which counsel shall be reasonably
satisfactory to Muex, promptly after statements therefor are received and
otherwise advance to such Indemnified Party upon request reimbursement of
documented expenses reasonably incurred, in either case to the extent not
prohibited by the NGCL or its certificate of incorporation or bylaws, (ii) Muex
will cooperate in the defense of any such matter and (iii) any determination
required to be made with respect to whether an Indemnified Party’s conduct
complies with the standards set forth under the NGCL and Muex’s certificate of
incorporation or bylaws shall be made by independent counsel mutually acceptable
to Muex and the Indemnified Party; provided, however, that Muex shall not be
liable for any settlement effected without its written consent (which consent
shall not be unreasonably withheld). The Indemnified Parties as a group may
retain only one law firm with respect to each related matter except to the
extent there is, in the opinion of counsel to an Indemnified Party, under
applicable standards of professional conduct, conflict on any significant issue
between positions of any two or more Indemnified Parties.


 (b) In the event Muex or any of its successors or assigns (i) consolidates with
or merges into any other person and shall not be the continuing or surviving
corporation or entity of such consolidation or Acquisition or (ii) transfers all
or substantially all of its properties and assets to any person, then and in
either such case, proper provision shall be made so that the successors and
assigns of Muex shall assume the obligations set forth in this Section 5.11.


(c) To the fullest extent permitted by law, from and after the Closing, all
rights to indemnification now existing in favor of the employees, agents,
directors or officers of Muex and SpeechPhone and their subsidiaries with
respect to their activities as such prior to the Closing, as provided in Muex’s
articles of incorporation or bylaws and SpeechPhone’s certificate of formation
and operating agreement, in effect on the date thereof or otherwise in effect on
the date hereof, shall survive the Acquisition and shall continue in full force
and effect for a period of not less than one year from the Closing.


(d) The provisions of this Section 5.11 are intended to be for the benefit of,
and shall be enforceable by, each Indemnified Party, his or her heirs and his or
her representatives.

 
33

--------------------------------------------------------------------------------

 

Section 5.12. Notification of Certain Matters. The parties hereto shall give
prompt notice to the other parties, of (i) the occurrence or nonoccurrence of
any event the occurrence or nonoccurrence of which would be likely to cause any
representation or warranty contained in this Agreement to be untrue or
inaccurate in any material respect at or prior to the Closing, (ii) any material
failure of such party to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder, (iii) any notice of,
or other communication relating to, a default or event which, with notice or
lapse of time or both, would become a default, received by such party or any of
its subsidiaries subsequent to the date of this Agreement and prior to the
Closing, under any contract or agreement material to the financial condition,
properties, businesses or results of operations of such party and its
subsidiaries taken as a whole to which such party or any of its subsidiaries is
a party or is subject, (iv) any notice or other communication from any third
party alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement, or (v) any
material adverse change in their respective financial condition, properties,
businesses, results of operations or prospects taken as a whole, other than
changes resulting from general economic conditions; provided, however, that the
delivery of any notice pursuant to this Section 5.12 shall not cure such breach
or non-compliance or limit or otherwise affect the remedies available hereunder
to the party receiving such notice.


ARTICLE 6


Conditions to Consummation of the Acquisition


Section 6.1. Conditions to Each Party’s Obligations to Effect the Acquisition.
The respective obligations of each party hereto to effect the Acquisition are
subject to the satisfaction at or prior to the Closing of the following
conditions, any of which conditions may, in the sole and absolute discretion of
the parties, be waived:


(a) this Agreement shall have been approved and adopted by the requisite vote of
the Board of Directors of Muex and the Managing Member(s) and/or members of
SpeechPhone;


(b) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or enforced by any United States
court or United States governmental authority which prohibits, restrains,
enjoins or restricts the consummation of the Acquisition;


(c) any waiting period applicable to the Acquisition under the HSR Act shall
have terminated or expired, and any other governmental or regulatory notices or
approvals required with respect to the transactions contemplated hereby shall
have been either filed or received;


(d) the concurrent closing of the asset acquisitions as set forth in the
Agreement of Purchase and Sale of Assets entered into on July 22, 2010, by Muex
with Voiceassist, LLC, a Delaware limited liability company;

 
34

--------------------------------------------------------------------------------

 





(e)  the concurrent closing of the asset acquisitions as set forth in the
Agreement of Purchase and Sale of Assets entered into on July 22, 2010, by Muex
with MDM Intellectual Property, LLC, a California limited liability company;


(f)  the assignment of 100% of the membership interests of SpeechCall, LLC, a
Delaware limited liability company; and


(g) the concurrent closing of the asset acquisitions as set forth in the
Agreement of Purchase and Sale of Assets entered into on July 22, 2010, by Muex
with SpeechCard, LLC, a Delaware limited liability company; and


(h) on or before closing Muex will adopt an employment agreement with a poison
pill provision to the satisfaction of Michael Metcalf; and


(i)  the adoption of a Stock Option Plan; and


(j)  
the execution of a Change of Control Agreement; and,



(k) the conversion of approximately $1.7 million in debt to Michael Metcalf, or
such amount as is determined by the audit referenced in subparagraph 6.2(g), to
Preferred Stock with such rights and preferences as shall be determined by the
Michael Metcalf and the parties hereto; however shall include such provisions as
super voting rights and conversion to common stock; and


(l) the assignment of all right, title, and interest of Music by Voice, by
Michael Metcalf; and


(m)  the assignment of all right, title and interest of SpeechPhone Direct LLC,
a Delaware limited liability company; and


(n) concurrent with closing Muex will submit an application to the Secretary of
the State of Nevada and Financial Industry Regulatory Authority (FINRA) for a
name change to a name to be determined by parties prior to closing.


Section 6.2. Conditions to the Obligations of Muex. The obligation of Muex to
effect the Acquisition is subject to the satisfaction at or prior to the Closing
of the following conditions:


(a) the representations of SpeechPhone contained in this Agreement or in any
other document delivered pursuant hereto shall be true and correct (except to
the extent that the breach thereof would not have a Material Adverse Effect on
SpeechPhone) at and as of the Closing with the same effect as if made at and as
of the Closing (except to the extent such representations specifically related
to an earlier date, in which case such representations shall be true and correct
as of such earlier date), and at the Closing SpeechPhone shall have delivered to
Muex a certificate to that effect;

 
35

--------------------------------------------------------------------------------

 





(b) each of the covenants and obligations of SpeechPhone to be performed at or
before the Closing pursuant to the terms of this Agreement shall have been duly
performed in all material respects at or before the Closing and at the Closing
SpeechPhone shall have delivered to Muex a certificate to that effect;


 (c) SpeechPhone shall have obtained the consent or approval of each person
whose consent or approval shall be required in order to permit the Acquisition
as relates to any obligation, right or interest of SpeechPhone under any loan or
credit agreement, note, mortgage, indenture, lease or other agreement or
instrument, except those for which failure to obtain such consents and approvals
would not, in the reasonable opinion of Muex, individually or in the aggregate,
have a Material Adverse Effect on SpeechPhone;


(d) SpeechPhone shall have obtained the cancellation of all options, warrants,
or other agreements relating to the right to receive securities of SpeechPhone,
except as such rights are set forth in the SpeechPhone schedules as attached
hereto;


(e) there shall have been no events, changes or effects with respect to
SpeechPhone having or which could reasonably be expected to have a Material
Adverse Effect on SpeechPhone;


(f) SpeechPhone shall have provided Muex with a Bill of Sale for the Acquired
Assets set forth in Exhibit D; and


(g) SpeechPhone shall have produced audited financial statements in compliance
with Regulation S-X and approved by Muex.


Section 6.3. Conditions to the Obligations of SpeechPhone. The respective
obligations of SpeechPhone to effect the Acquisition are subject to the
satisfaction at or prior to the Closing of the following conditions, any of
which conditions may, in its sole and absolute discretion, be waived by
SpeechPhone:


(a) the representations of Muex contained in this Agreement or in any other
document delivered pursuant hereto shall be true and correct (except to the
extent that the breach thereof would not have a Material Adverse Effect on Muex)
at and as of the Closing with the same effect as if made at and as of the
Closing (except to the extent such representations specifically related to an
earlier date, in which case such representations shall be true and correct as of
such earlier date), and at the Closing Muex shall have delivered to SpeechPhone
a certificate to that effect;


(b) each of the covenants and obligations of Muex to be performed at or before
the Closing pursuant to the terms of this Agreement shall have been duly
performed in all material respects at or before the Closing and at the Closing
Muex shall have delivered to SpeechPhone a certificate to that effect;

 
36

--------------------------------------------------------------------------------

 





(c) Muex shall have obtained a written Termination Agreement from Daniel Van
Ness, President and CEO of Muex, and a cancellation of 7,500,000 shares of
common stock held by Mr. Van Ness pursuant to the terms and conditions of the
Termination Agreement;


(d) Muex shall have obtained the cancellation of 900,000 shares of common stock
held by Stoecklein Law Group;


(e) Muex shall have issued to SpeechPhone 10,250,000 shares of Muex restricted
common shares; and


(f) Muex shall have issued to MDM 6,150,000 shares of Muex restriction common
shares; and


(g) Muex shall have issued to SpeechCard 1,025,000 shares of Muex restricted
common shares; and


(h)  Muex shall have issued to Voiceassist 2,050,000 shares of Muex restricted
common shares; and


(i)  Muex shall have issued to Music by Voice 1,025,000 shares of Muex
restricted common shares; and


(j)   Muex shall have issued to Michael Metcalf or his designee 2,000,000 shares
of Preferred Stock of Muex as consideration for the cancellation of the Metcalf
debt referenced in subparagraph 6.1(k) above; and


(k) Muex shall not have less than $500,000 of cash available at closing; and


(l) there shall have been no events, changes or effects with respect to Muex
having or which could reasonably be expected to have a Material Adverse Effect
on Muex.




ARTICLE 7


Termination; Amendment; Waiver


Section 7.1. Termination. This Agreement may be terminated and the Acquisition
may be abandoned at any time prior to the Closing, whether before or after
approval and adoption of this Agreement by Muex or SpeechPhone Board of
Directors or Managing Member(s)(s):


(a) by mutual written consent of Muex and SpeechPhone;


(b) by SpeechPhone or Muex if (i) any court of competent jurisdiction in the
United States or other United States Governmental Entity shall have issued a
final order, decree or ruling or taken any other final action restraining,
enjoining or otherwise prohibiting the

 
37

--------------------------------------------------------------------------------

 

Acquisition and such order, decree, ruling or other action is or shall have
become non-appealable or (ii) the Acquisition has not been consummated by August
11, 2010; provided, however, that no party may terminate this Agreement pursuant
to this clause (ii) if such party’s failure to fulfill any of its obligations
under this Agreement shall have been the reason that the Closing shall not have
occurred on or before said date;


(c) by Muex if (i) there shall have been a breach of any representation or
warranty on the part of SpeechPhone set forth in this Agreement, or if any
representation or warranty of SpeechPhone shall have become untrue, in either
case such that the conditions set forth in Section 6.2(a) would be incapable of
being satisfied by August 11, 2010 (or as otherwise extended), (ii) there shall
have been a breach by SpeechPhone of any of their respective covenants or
agreements hereunder having a Material Adverse Effect on SpeechPhone or
materially adversely affecting (or materially delaying) the consummation of the
Acquisition, and SpeechPhone, as the case may be, has not cured such breach
within 20 business days after notice by Muex thereof, provided that Muex has not
breached any of its obligations hereunder, and, (iii) SpeechPhone shall have
failed to acquire the cancellation of any options, warrants, except as set forth
in the disclosure schedule.


(d) by SpeechPhone if (i) there shall have been a breach of any representation
or warranty on the part of Muex set forth in this Agreement, or if any
representation or warranty of Muex shall have become untrue, in either case such
that the conditions set forth in Section 6.3(a) would be incapable of being
satisfied by August 11, 2010 (or as otherwise extended), (ii) there shall have
been a breach by Muex of its covenants or agreements hereunder having a Material
Adverse Effect on Muex or materially adversely affecting (or materially
delaying) the consummation of the Acquisition, and Muex, as the case may be, has
not cured such breach within twenty business days after notice by SpeechPhone
thereof, provided that SpeechPhone has not breached any of its obligations
hereunder, (iii) the Muex Board shall have recommended to Muex Sub Co’s
stockholders a Superior Proposal, (iv) the Muex Board shall have withdrawn,
modified or changed its approval or recommendation of this Agreement or the
Acquisition or shall have failed to call, give notice of, convene or hold a
stockholders’ meeting to vote upon the Acquisition, or shall have adopted any
resolution to effect any of the foregoing, (v) SpeechPhone shall have failed to
obtain the requisite vote of its stockholders or (vi) Muex Sub Co shall have
failed to obtain the requisite vote of its stockholders.


Section 7.2. Effect of Termination. In the event of the termination and
abandonment of this Agreement pursuant to Section 6.1, this Agreement shall
forthwith become void and have no effect, without any liability on the part of
any party hereto or its affiliates, directors, officers or stockholders or
members, other than the provisions of this Section 7.2 and Sections 5.7(c) and
7.3 hereof. Nothing contained in this Section 7.2 shall relieve any party from
liability for any breach of this Agreement.


Section 7.3. Fees and Expenses. Each party shall bear its own expenses in
connection with this Agreement and the transactions contemplated hereby.


Section 7.4. Amendment. This Agreement may be amended by action taken by Muex
and SpeechPhone at any time before or after approval of the Acquisition by the
board members or Managing Member(s)(s) of Muex and SpeechPhone (if required by
applicable law) but, after any such approval, no amendment shall be made which
requires the approval of such Board of Directors or Managing Member(s)(s) under
applicable law without such approval. This Agreement may not be amended except
by an instrument in writing signed on behalf of the parties hereto.


Section 7.5. Extension; Waiver. At any time prior to the Closing, each party
hereto may (i) extend the time for the performance of any of the obligations or
other acts of any other party, (ii) waive any inaccuracies in the
representations and warranties of any other party contained herein or in any
document, certificate or writing delivered pursuant hereto or (iii) waive
compliance by any other party with any of the agreements or conditions contained
herein. Any agreement on the part of any party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. The failure of any party hereto to assert any of its
rights hereunder shall not constitute a waiver of such rights.








ARTICLE 8


Miscellaneous


Section 8.1. Non-survival of Representations and Warranties. The representations
and warranties made herein shall not survive beyond the Closing or a termination
of this Agreement. This Section 8.1 shall not limit any covenant or agreement of
the parties hereto which by its terms requires performance after the Closing.


Section 8.2. Entire Agreement; Assignment. This Agreement (a) constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all other prior agreements and understandings both written
and oral, between the parties with respect to the subject matter hereof and (b)
shall not be assigned by operation of law or otherwise.


Section 8.3. Validity. If any provision of this Agreement, or the application
thereof to any person or circumstance, is held invalid or unenforceable, the
remainder of this Agreement, and the application of such provision to other
persons or circumstances, shall not be affected thereby, and to such end, the
provisions of this Agreement are agreed to be severable.


Section 8.4. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested),
to each other party as follows:


If to SpeechPhone LLC:
SpeechPhone LLC
Michael D. Metcalf
Chairman & CEO
2 South Pointe Drive
Suite 100

 
38

--------------------------------------------------------------------------------

 

Lake Forest, CA 92630




with a copy to:


if to Muex:
Musician’s Exchange
Mr. Dan Van Ness
2858 Erie Street
San Diego, California 92117


with a copy to:


Stoecklein Law Group
Donald J. Stoecklein, Esq.
Suite 690
402 West Broadway
San Diego, California 92101
djs@slgseclaw.com


or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.


Section 8.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
principles of conflicts of law thereof.


Section 8.6. Descriptive Headings. The descriptive headings herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.


Section 8.7. Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and its successors and permitted
assigns, and except as provided in Sections 5.9 and 5.11, nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.


Section 8.8. Personal Liability. This Agreement shall not create or be deemed to
create or permit any personal liability or obligation on the part of any direct
or indirect stockholder of Muex, SpeechPhone or any officer, director, employee,
agent, representative or investor of any party hereto.


Section 8.09. Specific Performance. The parties hereby acknowledge and agree
that the failure of any party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the Acquisition, will cause irreparable injury to the other
parties for which damages, even if available, will not be an

 
39

--------------------------------------------------------------------------------

 

 adequate remedy. Accordingly, each party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such party’s obligations and to the granting by any court of the remedy of
specific performance of its obligations hereunder; provided, however, that if a
party hereto is entitled to receive any payment or reimbursement of expenses
pursuant to Sections 7.3(a), (b) or (c), it shall not be entitled to specific
performance to compel the consummation of the Acquisition.


Section 8.10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.


Section 8.11. Conflict Waiver. The parties to this Agreement acknowledge that
Stoecklein Law Group has represented both parties to this Agreement prior to the
introduction of the parties, and continues to represent both parties with
respect to the terms and conditions of this Acquisition Transaction, and will
continue to represent Muex with its securities matters post Acquisition. In
addition Stoecklein Law Group has a substantial economic interest in the
transaction, which has been fully disclosed to both parties. Both parties
acknowledge that a conflict does exist in the representation of the parties by
Stoecklein Law Group, that both parties have been provided the opportunity to
obtain independent counsel or advise on the terms and conditions of this
Acquisition. All parties to this Acquisition, agree, upon the execution hereof
to waive such conflict.


In Witness Whereof, each of the parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.


SpeechPhone:
SpeechPhone LLC, a Delaware limited liability company
By: Sound Management Services, LLC, its Manager




By:           /s/Michael D.
Metcalf                                                                                     
Michael D. Metcalf, its Manager


Muex:
Musician’s Exchange Inc.
a Nevada corporation






By:           /s/Dan Van
Ness                                                                           
Daniel Van Ness
President









 
40

--------------------------------------------------------------------------------

 

Exhibit A
ACQUIRED ASSETS


Seller hereby SELLS, CONVEYS, TRANSFERS, ASSIGNS AND DELIVERS unto Buyer and its
successors and assigns, forever, all the assets, rights, and properties
described in, but not limited to, the following clauses (a) through (j),
(a)  
Fixtures and Equipment. All of Seller’s furniture, fixtures, machinery,
equipment, apparatus, supplies and other tangible personal property of every
kind and description insofar as any of the foregoing is used in or relates to
the Business.

(b)  
License and Permits. All right, title and interest of Seller in, to and under
all licenses, permits, authorizations and other rights of every kind and
character relating to the Business under any federal, state or local statute,
ordinance or regulation.

(c)  
Intangible Assets. All right, title and interest of SpeechPhone in, to and under
all trademarks, pending  trademark applications, technology, know-how, data,
domain registrations, copyrights, tradenames, servicemarks, licenses, patents,
patents pending, covenants by others not to compete, rights and privileges used
in the Business and the goodwill associated with the Business in connection with
which the marks are used.

(d)  
Goodwill. The goodwill and going concern value of Seller’s interest in the
Business.

(e)  
Contracts and Leases. All right, title and interest of Seller in, to and under
all contracts, leases and agreements to which it is a party or beneficiary (the
“Assigned Contracts”), all of which are set forth in Schedule 1.1(a) and
Schedule 1.1(c) attached to the Purchase Agreement.

(f)  
Inventories. All of Seller’s inventories insofar as they relate to the Business,
including, without limitation, all pharmaceutical products, drugs, equipment,
products and other goods held for resale in connection with the Business.

(g)  
Accounts. All accounts receivable of the Business in respect of goods sold or
leased and services rendered and all other rights of Seller to payment for goods
sold or leased or for services rendered in connection with the Business,
including without limitation those which are not evidenced by instruments or
invoices, whether or not they have been earned by performance or have been
written off or reserved against as a bad debt or doubtful account; together with
all instruments and all documents of title representing any of the foregoing,
all rights in any merchandise or goods which any of the same represent, and all
rights, title, security and guaranties in favor of Seller with respect to any of
the foregoing.

(h)  
Books and Records.  All of Seller’s books, records, papers, and instruments of
wherever located that relate to the Business or the Assets or which are required
or necessary in order for Buyer to conduct the Business from and after the
Closing Date in the manner in which it is presently being conducted, including,
without limitation, accounting and financial records, personnel and labor
records, sales records, tax returns, customer data, and supplier data.

(i)  
Name. The name is “SpeechPhone” the variations thereupon.

(j)  
Prepaid Expenses, Cash, Insurance. All prepaid expenses and deposits relating to
the Assets, all cash of Seller and all rights and benefits provided under
Seller’s insurance policies.




 
41

--------------------------------------------------------------------------------

 





Exhibit B
ASSUMED LIABILITIES


Buyer hereby agrees to assume and make all payments which become due from, and
to perform all covenants and conditions which are to be performed by, Seller
under any of the Assigned Contracts from and after the Closing Date. Assumed
liabilites include, but are not limited to, any lease agreements, payment
contracts or outstanding judgements.









 
42

--------------------------------------------------------------------------------

 





Exhibit C
LIABILITIES NOT ASSUMED


-0-

 
43

--------------------------------------------------------------------------------

 





Exhibit D


GENERAL CONVEYANCE, TRANSFER, ASSIGNMENT AND BILL OF SALE


THIS GENERAL CONVEYANCE,TRANSFER, ASSIGNMENT AND BILL OF SALE (this
“Assignment”) effective as ofJuly 22, 2010, is between SpeechPhone LLC
(“Seller”) and Musician’s Exchange, a Nevada corporation (“Buyer”).


WITNESSETH:


WHEREAS, Seller is in the business (the “Business”) of unifying access to
communications through one phone number and allowing subscribers to receive
calls, pick up voice mail, read or send email, look up and dial contacts, send a
message to a group and other communications technologies;
WHEREAS, Seller and Buyer have entered into an Agreement of Purchase and Sale of
Assets dated as of July 22, 2010 (“the Asset Purchase Agreement”) providing,
among other things, for the sale by Seller and purchase by Buyer of the Assets
(as defined herein); and
WHEREAS, in order to effectuate the sale and purchase of the Assets as
aforesaid, Seller is executing and delivering this Assignment and Buyer is
delivering consideration as set forth herein.
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and in the Purchase Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby acts and agrees as follows:
1.Conveyance of Assets. Subject to Paragraphs 2 and 3 hereof,  the Seller hereby
SELLS, CONVEYS, TRANSFERS, ASSIGNS AND DELIVERS unto Buyer and its successors
and assigns, forever, all the assets, rights, and properties described in the
following clauses (a) through (j) (collectively, the “Assets”).
(k)  
Fixtures and Equipment. All of Seller’s furniture, fixtures, machinery,
equipment, apparatus, supplies and other tangible personal property of every
kind and description insofar as any of the foregoing is used in or relates to
the Business.

(l)  
License and Permits. All right, title and interest of Seller in, to and under
all licenses, permits, authorizations and other rights of every kind and
character relating to the Business under any federal, state or local statute,
ordinance or regulation.

(m)  
Intangible Assets. All right, title and interest of SpeechPhone in, to and under
all trademarks, pending  trademark applications, technology, know-how, data,
domain registrations, copyrights, tradenames, servicemarks, licenses, patents,
patents pending, covenants by others not to compete, rights and privileges used
in the Business and the goodwill associated with the Business in connection with
which the marks are used.

(n)  
Goodwill. The goodwill and going concern value of Seller’s interest in the
Business.

(o)  
Contracts and Leases. All right, title and interest of Seller in, to and under
all contracts, leases and agreements to which it is a party or beneficiary (the
“Assigned Contracts”), all of which are set forth in Schedule 1.1(a) and
Schedule 1.1(c) attached to the Purchase Agreement.

(p)  
Inventories. All of Seller’s inventories insofar as they relate to the Business,
including, without limitation, all pharmaceutical products, drugs, equipment,
products and other goods held for resale in connection with the Business.

(q)  
Accounts. All accounts receivable of the Business in respect of goods sold or
leased and services rendered and all other rights of Seller to payment for goods
sold or leased or for services rendered in connection with the Business,
including without limitation those which are not evidenced by instruments or
invoices, whether or not they have been earned by performance or have been
written off or reserved against as a bad debt or doubtful account; together with
all instruments and all documents of title representing any of the foregoing,
all rights in any merchandise or goods which any of the same represent, and all
rights, title, security and guaranties in favor of Seller with respect to any of
the foregoing.

(r)  
Books and Records.  All of Seller’s books, records, papers, and instruments of
wherever located that relate to the Business or the Assets or which are required
or necessary in order for Buyer to conduct the Business from and after the
Closing Date in the manner in which it is presently being conducted,


 
44

--------------------------------------------------------------------------------

 





 including, without limitation, accounting and financial records, personnel and
labor records, sales records, tax returns, customer data, and supplier data.
(s)  
Name. The name is “SpeechPhone” the variations thereupon.

(t)  
Prepaid Expenses, Cash, Insurance. All prepaid expenses and deposits relating to
the Assets, all cash of Seller and all rights and benefits provided under
Seller’s insurance policies.

2. Excluded Assets. Notwithstanding the foregoing, Seller may retain on and from
the Closing Date, the assets used in, relating to or associated with the
Business listed on Exhibit A to the Purchase Agreement.
3. Consideration. As consideration for the Assets, Buyer herewith delivers to
Seller, Ten Million Two Hundred Fifty Thousand (10,250,000) Shares of common
stock of Musician’s Exchange.
4. Assumption of Buyer. Buyer hereby agrees to assume and make all payments
which become due from, and to perform all covenants and conditions which are to
be performed by, Seller under any of the Assigned Contracts from and after the
Closing Date.
5. Defined Terms. All capitalized terms used herein without definition shall
have the meanings assigned to them in the Purchase Agreement.
6. Counterparts. This Assignment may be executed in any number of counterparts,
and each counterpart hereof shall be deemed to be an original instrument, but
all such counterparts shall constitute but one assignment.
7. Further Assurances. From time to time, as and when requested by Buyer, Seller
shall execute and deliver or cause to be executed and delivered, such documents
and instruments and shall take, or cause to be taken, such further or other
actions as may be reasonably necessary to carry out the purposes of this
Agreement.
8.Controlling Agreement. It is contemplated that Seller may, at any time or from
time to time, execute acknowledge and deliver one or more separate instruments
of assignment and conveyance relating to certain of the Assets.  No such
separate instrument of assignment or conveyance shall limit the scope and effect
of this Assignment.  In the event that any conflict or ambiguity exists as
between this Assignment and any such separate instrument of assignment, the
terms and provisions of this Agreement shall govern and be controlling.
9. Governing Law. The validity of this Assignment shall be governed by and
construed in accordance with the laws of the State of Nevada, excluding any
conflicts-of-law rule or principle which might refer to another jurisdiction.
10. Successors and Assigns. This Assignment shall bind Seller and its successors
and assigns and inure to the benefit of Buyer and its successors and assigns.
11. Descriptive Headings. The descriptive headings of the several Paragraphs,
subparagraphs and clauses of this Assignment were inserted for convenience only
and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.


EXECUTED as of the date first set forth above.






Seller:
SpeechPhone LLC
By: Sound Management Services, LLC, its Manager


/s/Michael D. Metcalf
Michael D. Metcalf, its Manager


Buyer:
Musician’s Exchange




/s/Daniel Van Ness
Daniel Van Ness, President





 
45

--------------------------------------------------------------------------------

 
